Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 1 of 64 Page ID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  JOHN KONOP, derivatively on behalf of
  YAYYO, INC.,
                                                     C.A. No. ________________
         Plaintiff,

         vs.

  RAMY EL-BATRAWI, JONATHAN ROSEN,                   DEMAND FOR JURY TRIAL
  KEVIN PICKARD, JEFFREY J. GUZY,
  CHRISTOPHER MIGLINO, DOUGLAS M.
  MOX, JOHN P. O’NEILL, PAUL RICHTER,
  STEPHEN M. SANCHEZ, and HARBANT S.
  SIDHU,

         Defendants,

         and

  YAYYO, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff John Konop (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant YayYo, Inc. (“YayYo” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Ramy El-Batrawi, Jonathan

Rosen, Kevin Pickard, Jeffrey J. Guzy, Christopher Miglino, Douglas M. Mox, John P. O’Neill,

Paul Richter, Stephen M. Sanchez, and Harbant S. Sidhu (collectively, the “Individual

Defendants,” and together with YayYo, the “Defendants”) for breaches of their fiduciary duties as

directors and/or officers of YayYo, unjust enrichment, abuse of control, gross mismanagement,

waste of corporate assets, and for contribution under Section 11(f) of the Securities Act of 1933



                                               1
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 2 of 64 Page ID #:2




(the “Securities Act”) and Section 21D of the Securities Exchange Act of 1934 (the “Exchange

Act”). As for Plaintiff’s complaint against the Defendants, Plaintiff alleges the following based

upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding YayYo, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by YayYo’s current and/or former directors and officers from November 14, 2019 through the

present (the “Relevant Period”) based on misleading statements and omissions made in connection

with the Company’s November 2019 initial public offering of stock (“the IPO”), and subsequent

failures to correct them.

        2.      Through its subsidiaries, YayYo operates a proprietary peer-to-peer booking

platform that rents standard passenger vehicles to self-employed ridesharing drivers.            The

Company’s platform launched and currently operates in Los Angeles, California, though YayYo

 intends to expand its platform to additional markets.

        3.      Prior to founding YayYo, Defendant Ramy El-Batrawi (“El-Batrawi”) was the

 principal stockholder, Chairman, and CEO of GenesisIntermedia, Inc. (“Genesis”), a now-defunct

 public company that, like YayYo, was also incorporated in Delaware and based in California.

 Genesis operated a consumer telemarketing company, shopping mall kiosks, and a car rental


                                                  2
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 3 of 64 Page ID #:3




company. However, on April 13, 2006, the SEC announced that it had commenced an enforcement

action against Defendant El-Batrawi, along with other officers, directors, and associates of

 Genesis.1 In the complaint, the SEC charged Defendant El-Batrawi with violations of Section

17(a) of the Securities Act and Section 10(b) and Rule 10b-5 of the Exchange Act in connection

with a scheme to manipulate the stock price of Genesis. The SEC asserted that Defendant El-

Batrawi improperly raised approximately $130 million through lending Genesis shares, rather than

selling them, and charged him with systematically engaging in fraudulent and deceptive practices

that had the effect of generating additional cash proceeds from broker-dealers that had participated

in certain stock loan transactions. Moreover, the SEC complaint detailed that Defendant El-

Batrawi was secretly compensating a well-known financial commentator to tout Genesis on

television to drum up demand for Genesis stock.

         4.     Thereafter, on April 1, 2010, Defendant El-Batrawi entered into a final judgment

by consent and settled the SEC’s enforcement action. Accordingly, the U.S. District Court for the

Central District of California entered a consent decree against Defendant El-Batrawi, that, among

other things, prohibited Defendant El-Batrawi from serving as an officer or director to a public

company within five-years from April 1, 2010. Further, on April 5, 2010, the SEC revoked the

registration of each class of Genesis’ securities.

         5.     Shortly after YayYo’s launch, it quickly became apparent that YayYo would need

additional funding to continue its operations. As an illustration, on November 29, 2016, the

Company entered into the Davis Employment Agreement (defined below) with the Company’s

now-former Chief Executive Officer (“CEO”), President, and director, Anthony Davis (“Davis”)

at which time Davis was appointed as CEO. However, because the Company could not afford to



1
    SEC v. El-Batrawi, et al., Case No. 2:06-cv-02247-MRP-RZ (C.D. Cal. 2006).


                                                     3
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 4 of 64 Page ID #:4




pay an experienced CEO’s salary, YayYo offered Davis stock options in lieu of a market-rate

salary.

          6.   Moreover, between July 2018 and July 2019, the Company engaged Social Reality,

Inc., which changed its name to “SRAX, Inc.” in August 2019 (“SRAX”), for advertising and

marketing services. However, because the Company was unable to pay SRAX for its services, the

Company accrued a debt of approximately $426,286, a large portion of which remained

outstanding at the time of the IPO.

          7.   Strapped for cash, the Company’s management began acting on plans to take the

Company public in or around April 2018. On April 30, 2018, before the beginning of the Relevant

Period, the Company filed a registration statement on Form S-1 with the SEC (the “Registration

Statement”) in connection with the planned IPO. The Registration Statement stated that 1,500,000

shares would be registered in the IPO, at a proposed maximum offering price per share of $4.00.

Thereafter, the Company filed fifteen amendments to the Registration Statement on Form S-1/A

with the SEC. The Registration Statement was declared effective on November 12, 2019, and the

Company’s stock began trading publicly on the Nasdaq the next day, on November 13, 2019.

          8.   Subsequently, on November 14, 2019, the Company filed with the SEC a

Prospectus on Form 424B4 (the “First Prospectus”) in connection with the IPO. Thereafter, on

November 18, 2019, the Company filed with the SEC another Prospectus on Form 424B4 (the

“Second Prospectus”). The First Prospectus and the Second Prospectus formed part of and were

incorporated into the Registration Statement. The First Prospectus, the Second Prospectus, the

Registration Statement, and all amendments thereto are collectively referred to herein as the

“Offering Documents.” The IPO closed on November 15, 2019, with the Company having sold

2,625,000 shares of Company stock to the public at $4 per share. Through the IPO, YayYo




                                               4
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 5 of 64 Page ID #:5




received aggregate gross proceeds of approximately $10.5 million, before deducting underwriter

costs and expenses.

       9.      However, due to YayYo’s founder’s checkered past, the process of turning public

was arduous and transformative for YayYo. Specifically, Nasdaq had conditioned its approval of

YayYo’s common stock listing on Defendant El-Batrawi relinquishing his ownership and control

of the Company—including by resigning from all of his positions with YayYo and retaining less

than a 10% ownership interest in the Company.

       10.     The Company appeared to acquiesce to Nasdaq’s conditions, and accordingly, the

Offering Documents declared that: (i) Defendant El-Batrawi resigned from all positions with the

Company; (ii) through X, LLC, an entity that was wholly owned and controlled by Defendant El-

Batrawi, Defendant El-Batrawi reduced his beneficial ownership of YayYo’s common stock to

9.9%; and (iii) Defendant El-Batrawi entered into a Voting Trust Agreement in which he

relinquished control of his remaining voting power to a trustee. The Offering Documents also

provided that the Company intended to use the net proceeds from the IPO to expand YayYo’s fleet

of passenger vehicles and for general corporate purposes. Further, the Offering Documents stated

that Davis had failed to exercise his stock options that expired on December 31, 2018 and also that

the Company incurred expenses and had accrued an outstanding balance as of December 31, 2018

in connection to online media services provided by SRAX to YayYo.

       11.     However, these statements were misrepresentative and omitted certain crucial

details—namely, that Defendant El-Batrawi violated the conditions imposed by the Nasdaq, since

he remained in a position of supervision, authority, and control over the Company and was closely

participating with YayYo’s business operations on a daily basis, and failed to reduce his equity

ownership interest in the Company to below 10%. Further, the statements above failed to disclose




                                                5
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 6 of 64 Page ID #:6




that certain debts that the Company had accrued in connection to its transactions with Davis and

SRAX remained outstanding at the time of the IPO. Finally, the Offering Documents omitted that

in exchange for certain creditors agreeing to purchase Company shares in the IPO, the Individual

Defendants had pledged to use some of the proceeds from the IPO to repurchase Company shares

from those creditors following the completion of the IPO.

        12.    Importantly, the Individual Defendants failed to issue statements correcting the

above-referenced material misstatements and omissions in the Offering Documents. Instead, many

of the false and misleading statements contained in the Offering Documents were reiterated in the

Company’s annual report on Form 10-K for the fiscal year ended December 31, 2019 (the “2019

10-K”), which was filed with the SEC months after the closing of the IPO.

        13.    On January 24, 2020, then-CEO Jonathan Rosen (“Rosen”), caused the Company

to commence a lawsuit against Defendant El-Batrawi seeking a declaratory judgment and

permanent injunction (the “El-Batrawi Lawsuit”),2 alleging that since his supposed resignation

from the Company, Defendant El- Batrawi had been, on behalf of the Company, contacting

competitors, suppliers, and vendors of the Company, as well as meeting with financiers and

investment firms. Further, according to the El-Batrawi Lawsuit, Defendant El-Batrawi hired a

public relations firm on behalf of the Company, produced and aired commercials for the Company

on Fox Business Channel, attempted to hire two marketing firms for the Company, and dictated

 certain changes to the Company’s website. In addition, the complaint asserted that Defendant El-

 Batrawi’s interference had disrupted and harmed the Company’s business.




2
  YayYo, Inc. v. El-Batrawi, Case No. 20STCP00309 (Super. Ct. Los Angeles County), filed
January 24, 2020.


                                                6
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 7 of 64 Page ID #:7




       14.       Two days later, on January 26, 2020, Defendant Rosen resigned from his position

as CEO for “Good Reason” in accordance his employment agreement.3

       15.       Approximately two weeks later, on February 10, 2020, the Company issued a press

release (the “February 2020 Press Release”) announcing that the Company’s Board of Directors

(the “Board”) had elected to voluntarily delist the Company’s stock from the Nasdaq, effective

February 20, 2020.

       16.       The next day, on February 11, 2020, SRAX commenced a lawsuit against the

Company seeking to collect on a debt owed to it by YayYo for media services rendered prior to

the IPO (the “SRAX Lawsuit”).4

       17.       On March 3, 2020, with the Company’s common stock delisted from the Nasdaq

and Defendant Rosen no longer at the helm, the Company filed a current report with the SEC on

Form 8-K (the “March 2020 8-K”) announcing that Defendant El-Batrawi had been appointed

CEO, effective immediately.

       18.       Two days later, on March 5, 2020, Davis commenced an action against the

Company seeking, among other things, damages for breach of contract (the “Davis Lawsuit”),5

alleging that YayYo owed Davis over $454,086 for losses related to compensation—namely, his

stock options.




3
  For the purposes of Defendant Rosen’s employment agreement dated January 10, 2020, the term
“Good Reason” means upon the occurrence of, among other things, “any material change in
[Defendant Rosen’s] position or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith that is remedied by the Company
promptly after notice thereof is given by [Defendant Rosen].”
4
  Social Reality, Inc. v. YayYo, Inc, Case No. 20STCV05559 (Super. Ct. Los Angeles County),
filed February 11, 2020.
5
  Davis. v. YayYo, Inc, Case No. 20STCV09143 (Super. Ct. Los Angeles County), filed March 5,
2020.


                                                7
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 8 of 64 Page ID #:8




        19.     On April 13, 2020, YayYo filed a current report with the SEC on Form 8-K (the

“April 2020 8-K”) announcing that X, LLC, a company that was wholly-owned and controlled by

Defendant El-Batrawi, had loaned approximately $150,000 to YayYo, secured by all of the

Company’s assets under the terms of an oral agreement.

        20.     On April 28, 2020, FirstFire Global Opportunities Fund, LLC (“FirstFire”)

commenced an action against, among other parties, WestPark Capital, Inc. (“WestPark”) and

Aegis Capital Corporation (“Aegis,” and together with WestPark, the “Underwriters”) arising out

of their roles as underwriters in the IPO (the “FirstFire Lawsuit”).6 In addition to other fraudulent

misconduct committed by Defendant El-Batrawi, the FirstFire Lawsuit revealed that the Offering

Documents were materially false and misleading since they omitted that Defendant El-Batrawi

maintained continuous control over YayYo leading up to the IPO.

        21.     On the foregoing disclosures, the price of the Company’s stock dropped by an

astonishing 97.5%, or $3.90, tumbling from $4.00 per share at the time of the IPO to $0.10 per

share at the close of trading on April 28, 2020.

        22.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make a series of materially false and

misleading statements regarding the Company’s business, operations, and prospects. Specifically,

 the Individual Defendants willfully or recklessly made and/or caused the Company to make false

 and misleading statements that failed to disclose, inter alia, that: (1) in violation of the listing

 conditions imposed by the Nasdaq, Defendant El-Batrawi failed to discontinue his supervision,

 authority, and control over the Company, and was closely involved on a daily basis with YayYo’s




6
  FirstFire Global Opportunities Fund, LLC v. WestPark Capital, Inc., et al., Case No. 1:20-cv-
 03327-LLS (S.D.N.Y. 2020).


                                                   8
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 9 of 64 Page ID #:9




business, operations and finances, including contributing to the marketing of YayYo's IPO; (2) in

further violation of the listing conditions imposed by the Nasdaq, Defendant El-Batrawi did not

properly divest himself of the 12,525,000 “Private Shares” of Company stock he owned, and

continued to hold a controlling interest in the Company; (3) to meet the Nasdaq’s minimum listing

requirements, the Individual Defendants pledged that in exchange for certain of the Company’s

creditors agreeing to purchase shares in the IPO, the Company would repurchase those shares with

the proceeds the Company received from the IPO; (4) the Company owed Davis approximately

$454,086 at the time of the IPO; (5) the Company owed SRAX approximately $426,286 in unpaid

media services, most of which was over one year past due; and (6) as a result, Defendants’

 statements about the Company’s business, operations, and prospects were materially false and

 misleading and/or lacked a reasonable basis at all relevant times.

        23.     As a result of the foregoing, the Company’s public statements were materially false

 and misleading.

        24.     After the IPO, the Individual Defendants failed to correct these false and misleading

 statements and omissions of material fact, rendering them personally liable to the Company for

 breaching their fiduciary duties.

        25.     Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

 internal controls.

        26.     In light of the Individual Defendants’ misconduct, which has subjected the

 Company, its CEO, its former CEO, its former Chief Financial Officer (“CFO”), five members of

 its Board of Directors (the “Board”), five former members of the Board, and the underwriters of

 the IPO to two state securities class action lawsuits pending in the Superior Court of the State of

 California (the “State Securities Class Actions”), and to two federal securities fraud class action




                                                  9
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 10 of 64 Page ID #:10




  lawsuits pending in the United States District Court for the Central District of California (the

  “Federal Securities Class Actions,” and together with the State Class Actions, the “Securities

  Class Actions”), the need to undertake internal investigations, the need to implement adequate

  internal controls, the losses from the waste of corporate assets, and the losses due to the unjust

  enrichment of the Individual Defendants who were improperly over-compensated by the Company

  and/or who benefitted from the wrongdoing alleged herein, the Company will have to expend many

  millions of dollars.

          27.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

  some of whom are the Company’s current directors, their collective engagement in fraud, the

  substantial likelihood of the directors’ liability in this derivative action and in the Securities Class

  Actions, their being beholden to each other, their longstanding business and personal relationships

  with each other, and their not being disinterested and/or independent directors, a majority of the

  Board cannot consider a demand to commence litigation against themselves on behalf of the

  Company with the requisite level of disinterestedness and independence.

                                    JURISDICTION AND VENUE

          28.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

  Plaintiff’s claims raise a federal question under Section 11(f) of the Securities Act, 15 U.S.C. §

  77k(f)(1), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

          29.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

  Securities Class Actions.

          30.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

  to 28 U.S.C. § 1367(a).




                                                    10
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 11 of 64 Page ID #:11




          31.     This derivative action is not a collusive action to confer jurisdiction on a court of

  the United States that it would not otherwise have.

          32.     Venue is proper in this District because YayYo is incorporated in this District. In

  addition, Defendants have conducted business in this District, and Defendants’ actions have had

  an effect in this District.

                                               PARTIES

          Plaintiff

          33.     Plaintiff is a current shareholder of YayYo. Plaintiff has continuously held YayYo

  common stock since before the IPO.

          Nominal Defendant YayYo

          34.     YayYo is a Delaware corporation with its principal executive offices at 433 N.

  Camden Drive, Suite 600, Beverley Hills, California 90210. YayYo’s shares trade on The OTC

  Markets Group Inc.’s Pink Open Market (“OTC Pink”) under the ticker symbol “YAYO.”

          Defendant El-Batrawi

          35.     Defendant El-Batrawi is the founder of YayYo and has served as YayYo’s CEO

  and as a Company director since February 28, 2020. He previously served as CEO from the

  Company’s inception until about November 2016, and again from about May 2017 until he

  resigned on October 4, 2018. Defendant El-Batrawi also served as Acting CEO from November

  17, 2018 until he purportedly resigned on February 1, 2019.7 He also previously served as a

  Company director from June 2016 until his purported resignation in September 2019. According

  to the 2019 10-K, as of March 27, 2020, Defendant El-Batrawi beneficially owned 2,900,000



  7
   On February 1, 2019, Defendant El-Batrawi entered into a Consulting Agreement with the
  Company pursuant to which he would assist the Company’s CEO with the management of the
  Company.


                                                   11
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 12 of 64 Page ID #:12




  shares of the Company’s common stock, which represented 9.9% of the Company’s outstanding

  shares of common stock on that date. Given that the price per share of the Company’s common

  stock at the close of trading on March 27, 2020 was $0.17, Defendant El-Batrawi owned

  approximately $493,000 worth of YayYo stock.

           36.    For the fiscal year ended December 31, 2019, Defendant El-Batrawi received

  $167,000 in compensation from the Company, which consisted entirely of salary. For the fiscal

  year ended December 31, 2018, Defendant El-Batrawi received $205,000 in compensation from

  the Company, which consisted entirely of salary.

           37.    The Company’s website stated the following about Defendant El-Batrawi:8

           Mr. El-Batrawi is the original founder of YayYo and served as its CEO until
           February 2019. He is a highly accomplished entrepreneur with over three decades
           of experience leading high-growth companies. El-Batrawi is also the founder of X,
           LLC, a private investment firm focused on acquiring companies and implementing
           effective growth strategies. Over his extensive career, he has founded several other
           notable companies.

           Defendant Rosen

           38.    Defendant Rosen purportedly served as the Company’s CEO from February 2019

  until he resigned on January 26, 2020.

           39.    For the fiscal year ended December 31, 2019, Defendant Rosen received $300,000

  in compensation from the Company. This included $275,000 in salary and $25,000 in bonus.

           40.    The Second Prospectus stated the following about Defendant Rosen:

           Jonathan Rosen, Chief Executive Officer. Mr. Rosen is the Chief Executive Officer
           of the Company. Mr. Rosen has more than 25 years’ experience serving as an
           executive driving revenue, operations and marketing for leading public and private
           companies. For the past 15 years, Mr. Rosen has focused on automotive, software
           and media markets at both successful startups and global companies. He held the
           founding Chief Marketing and Chief Revenue Officer positions at Involvesoft, a
           leading SaaS software company (2017-2018), where he was brought in by the


  8
      https://yayyo.com/management/#1578335705254-7d26b6e0-7c4c. Last visited October 2, 2020.


                                                   12
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 13 of 64 Page ID #:13




         company’s venture bankers to launch the entity and raise capital. Mr. Rosen held
         multiple interim executive and advisory positions to numerous early-stage
         companies similar to YayYo. His experience over the last five years includes
         interim executive or consulting roles at WeWork (2017-2018), Beachbody (2015-
         2016), Ziff Davis/J2 Equities (2015), iInside and Opus Research (2014-2015) and
         others. Prior to that he held executive roles at companies including Autobytel,
         Webvisible, and America Online. At AOL, he served as the Executive Director of
         Strategy, where he shepherded high-value acquisitions and partnerships including
         Advertising.com; and architected their first traffic acquisition programs. Rosen
         served as Senior Vice President for Autobytel – one of the largest automotive search
         and online properties where he led business development, ad networks and
         advertising sales and operations. Early in his career, Mr. Rosen held senior
         management roles in the computer storage industry and was the founding President
         of iProspect; now the world’s largest search marketing agency and a subsidiary of
         Dentsu.

         Defendant Pickard

         41.    Defendant Kevin F. Pickard (“Pickard”) served as the Company’s CFO, secretary,

  and as a Company director from October 2017 until he resigned on April 3, 2020. According to

  the 2019 10-K, as of March 27, 2020, Defendant Pickard beneficially owned 300,000 shares of the

  Company’s common stock. Given that the price per share of the Company’s common stock at the

  close of trading on March 27, 2020 was $0.17, Defendant Pickard owned approximately $51,000

  worth of YayYo stock.

         42.    For the fiscal year ended December 31, 2019, Defendant Pickard received $125,000

  in compensation from the Company, which consisted entirely of salary. For the fiscal year ended

  December 31, 2018, Defendant Pickard received $970,468 in compensation from the Company.

  This included $66,000 salary and $904,468 in option awards.

         43.    The 2019 10-K stated the following about Defendant Pickard:

         Kevin F. Pickard is the Company’s Chief Financial Officer, Director, and
         Secretary since October 2017. Since 2000, Mr. Pickard has been providing
         management consulting services through Pickard & Company, CPAs to small and
         medium-sized companies, included due diligence on potential acquisitions, the
         preparation of projections and business plans, assistance with restructuring of
         companies, posturing companies for initial public offerings, review and preparation



                                                 13
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 14 of 64 Page ID #:14




         of filings with the Securities and Exchange Commission. Prior to 2000, Mr. Pickard
         was a partner of Singer Lewak Greenbaum & Goldstein, LLP, Los Angeles,
         California, where he co-managed the accounting its securities industry practice
         group. Mr. Pickard also worked at PricewaterhouseCoopers, LLP (formerly,
         Coopers & Lybrand, LLP) where he focused on auditing companies in insurance,
         high-tech and industries. Mr. Pickard holds a Bachelor's of Science in Accounting
         and a Master of Accountancy from Brigham Young University. Mr. Pickard is
         currently a licensed Certified Public Accountant in North Carolina, and California.
         Mr. Pickard’s experience in accounting and finance qualify him for a position on
         our board of directors.

         Defendant Guzy

         44.    Defendant Jeffrey J. Guzy (“Guzy”) served as a Company director from October

  2017 until he was removed on January 22, 2020. He also served as a member of the Audit

  Committee.

         45.    For the fiscal year ended December 31, 2019, Defendant Guzy received $10,000 in

  compensation from the Company, which consisted entirely of fees earned or paid in cash.

         46.    The Second Prospectus stated the following about Defendant Guzy:

         Jeffrey J. Guzy, Director. Mr. Guzy serves as a business development consultant
         and entrepreneur in Arlington, Virginia. Mr. Guzy is currently working with CoJax
         Oil and Gas Corporation and PrecyseTech. Prior to that, Mr. Guzy served, from
         October 2007 to August 2010 as the President of Leatt Corp. and has remained a
         director of that public company since April 2007. Mr. Guzy has an MBA in
         Strategic Planning and Management from The Wharton School of the University
         of Pennsylvania; a M.S. in Systems Engineering from the University of
         Pennsylvania; a B.S. in Electrical Engineering from Penn State University; and a
         Certificate in Theology from Georgetown University. Mr. Guzy has served as an
         executive manager or consultant for business development, sales, customer service
         and management in the telecommunications industry, specifically, with IBM Corp.,
         Sprint International, Bell Atlantic Video Services, Loral CyberStar and FaciliCom
         International. Mr. Guzy has also started his own telecommunications company
         providing Internet services in Western Africa. He serves as an independent director
         and chairman of the audit committee of Capstone Companies, Inc., a public
         corporation. Mr. Guzy’s financial background, as well as his ability to serve as our
         audit committee financial expert, qualifies him to serve as a member of our board
         of directors.

         Defendant Miglino




                                                 14
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 15 of 64 Page ID #:15




         47.    Defendant Christopher Miglino (“Miglino”) served as a Company director from

  October 2017 until he was removed on January 22, 2020. He also served as a member of the

  Compensation Committee. Defendant Miglino also serves as the CEO and Chairman of SRAX.

         48.    The Second Prospectus stated the following about Defendant Miglino:

         Christopher Miglino, Director. Mr. Miglino serves as a director of the Company.
         Mr. Miglino has long been at the nexus of consumers, brands, social and lifestyle
         media, cause marketing and the enlightened, sustainable business movement. Mr.
         Miglino is the founder and CEO of Social Reality. Since 2010, Mr. Miglino has
         served as the Chief Executive Officer of Social Reality. Prior to founding Social
         Reality, Mr. Miglino served as the Chief Executive Officer of Lime Ad Network, a
         vanguard in the green and sustainable online business arena that connected
         consumers and brands with a collection of more than 250 green and socially
         conscious businesses. From June 2004 until August 2008, Mr. Miglino was CEO
         of Conscious Enlightenment, where he oversaw their day to day operations in the
         publishing and advertising industry. From 2004 until 2008, Mr. Miglino served as
         a board member for Golden Bridge Yoga in Los Angeles, a studio that encompasses
         over 20,000 square feet of yoga spaces including a restaurant. Mr. Miglino’s
         extensive knowledge of marketing, advertising and social media make him valuable
         as a member of our board of directors.

         Defendant Mox

         49.    Defendant Douglas M. Mox (“Mox”) has served as a Company director since

  January 2020. He also serves as the Chairman of the Audit Committee.

         50.    The 2019 10-K stated the following about Defendant Mox:

         Douglas M. Mox has been our Director since January 2020. Mr. Mox, 53, has
         extensive experience in financial management and strategic planning, as well as
         logistics, engineering and operations. Since January 2013, Mr. Mox has been the
         Chief Operating Officer of Grace Thomas Investment, a private equity firm. Prior
         thereto, Mr. Mox, who has a B.S. degree in aviation management/logistics, worked
         as a senior manager at DHL Worldwide Express, an affiliate of DHL International
         GmbH, and as an industrial engineering manager for United Parcel Service. The
         Company believes that Mr. Mox is is qualified to serve as a director of the Company
         as a result of his financial expertise and his extensive experience in the private
         equity and logistics industries.

         Defendant O’Neill

         51.    Defendant John P. O’Neill (“O’Neill”) has served as a Company director since



                                                 15
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 16 of 64 Page ID #:16




  January 2020. He also serves as a member of the Audit Committee.

         52.    The 2019 10-K stated the following about Defendant O’Neill:

         John P. O’Neill has been our Director since January 2020. Mr. O’Neill, 62, is a
         45-year veteran of the logistics industry and has worked both in the U.S. and
         internationally over the course of his career. Since 1990, Mr. O’Neill has been
         employed by affiliates of DHL International GmbH in positions of increasing
         responsibility in the U.S. and throughout Asia. Since March 2013, Mr. O’Neill has
         been the Deputy Managing Director of DHL-Sinotrans International Air Courier,
         in Beijing. The Company believes that Mr. O’Neill is qualified to serve as a director
         of the Company as a result of his extensive leadership experience in the logistics
         industry.

         Defendant Richter

         53.    Defendant Paul Richter (“Richter”) served as a Company director from July 2019

  until he was removed on January 22, 2020. He also served as a member of the Audit Committee.

  He also previously served as a Company director from October 2017 until November 17, 2018.

         54.    For the fiscal year ended December 31, 2019, Defendant Richter received $10,000

  in compensation from the Company, which consisted entirely of fees earned or paid in cash.

         55.    The Second Prospectus stated the following about Defendant Richter:

         Paul Richter, Director. Mr. Richter is a member of the board of directors of the
         Company since July 2019. In addition, he previously served as a director of the
         Company from October 2017 to November 2018. Since 1986, Mr. Richter, a
         licensed attorney, has performed legal services in the areas of securities and
         corporate law representing public and private companies in the U.S. Mr. Richter’s
         legal practice focuses predominantly on SEC/state securities law compliance
         (including public and private securities offerings and SEC filings); corporate
         governance law compliance; contracts; commercial transactions; regulatory dispute
         resolution; business start-up formation and funding; employee-employer dispute
         resolution; corporate compensation plans; business immigration; and compliance
         with FINRA, Nasdaq and The OTC Markets Group, Inc. rules and regulations. In
         addition, Mr. Richter has experience in cross-border transactional matters having
         performed U.S. legal work for companies based in Hong Kong, India, Poland,
         Norway, Canada, United Kingdom and U.A.E. Mr. Richter is a licensed attorney
         with the state bar of Virginia.

         Defendant Sanchez

         56.    Defendant Stephen M. Sanchez (“Sanchez”) has served as Chairman of the Board


                                                  16
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 17 of 64 Page ID #:17




  since January 2020. He also serves as Chairman of the Compensation Committee. According to

  the 2019 10-K, as of March 27, 2020, Defendant Sanchez beneficially owned 1,014 shares of the

  Company’s common stock. Given that the price per share of the Company’s common stock at the

  close of trading on March 27, 2020 was $0.17, Defendant Sanchez owned approximately $172

  worth of YayYo stock.

         57.    The 2019 10-K stated the following about Defendant Sanchez:

         Stephen M. Sanchez has been our Director since January 2020. Mr. Sanchez has
         over 30 years of experience in the logistics industry, particularly in the design,
         implementation and operation of last-mile delivery services. Since November 2019,
         Mr. Sanchez has served as the Chief Executive Officer of PDQ Pickup LLC, a
         moving and logistics company, or PDQ Pickup. From August 2019 until November
         2019, Mr. Sanchez was the Chief Operating Officer of PDQ pickup. PDQ Pickup.
         From January 2018 until August 2019, Mr. Sanchez was Senior Vice President of
         Operations and Business Development for Boxbot, Inc., a robotics company
         focusing on the development and sale of autonomous last-mile delivery vehicles.
         From November 2015 until January 2018, Mr. Sanchez was Senior Manager of
         Final Mile Process Engineering for Amazon, Inc. From September 2014 until
         November 2015, Mr. Sanchez served as Vice President/Director of Supply Chain –
         Hub and Network Planning, for LaserShip Inc., a regional provider of same-day
         and next-day delivery services. Mr. Sanchez, who is a Veteran of the U.S. Navy,
         also has held positions of increasing responsibility with affiliates of DHL
         International GmbH, as well as with National Express Corporation and United
         Parcel Service. We believe that Mr. Sanchez is qualified to serve as a director of
         our company as a result of his extensive leadership experience in logistics and
         business development.

         Defendant Sidhu

         58.    Defendant Harbant S. Sidhu (“Sidhu”) has served as a Company director since

  October 2017. He also serves as a member of the Compensation Committee. He previously served

  as a member of the Audit Committee.

         59.    The 2019 10-K stated the following about Defendant Sidhu:

         Harbant S. Sidhu serves as a director of the Company. Mr. Sidhu is a design
         engineer and founder of Advanced Tek Group, Inc. (formerly Magnaspec, Inc.), a
         private aerospace manufacturing business. Since 2012, Mr. Sidhu has operated
         Advanced Tek Group, Inc., managing all aspects of the operating business. Mr.
         Sidhu has experience in personnel management and oversite, aerospace and defense


                                                17
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 18 of 64 Page ID #:18




         engineering, sales, manufacturing, accounting and operational experience in the
         aerospace and defense manufacturing industry. Mr. Sidhu has performed
         unclassified contracting work in components production for Mexico’s Department
         of Defense. Mr. Sidhu graduated as an electrical engineer in 1980 from Punjab
         University, India. Mr. Sidhu’s experience in human resources coupled with his
         business experience qualifies him to serve on our board of directors.

                 FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

         60.     By reason of their positions as officers, directors, and/or fiduciaries of YayYo and

  because of their ability to control the business and corporate affairs of YayYo, the Individual

  Defendants owed YayYo and its shareholders fiduciary obligations of trust, loyalty, good faith,

  and due care, and were and are required to use their utmost ability to control and manage YayYo

  in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

  act in furtherance of the best interests of YayYo and its shareholders so as to benefit all

  shareholders equally.

         61.     Each director and officer of the Company owes to YayYo and its shareholders the

  fiduciary duty to exercise good faith and diligence in the administration of the Company and in

  the use and preservation of its property and assets and the highest obligations of fair dealing.

         62.     The Individual Defendants, because of their positions of control and authority as

  directors and/or officers of YayYo, were able to and did, directly and/or indirectly, exercise control

  over the wrongful acts complained of herein.

         63.     To discharge their duties, the officers and directors of YayYo were required to

  exercise reasonable and prudent supervision over the management, policies, controls, and

  operations of the Company.

         64.     Each Individual Defendant, by virtue of his or her position as a director and/or

  officer owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

  faith, and the exercise of due care and diligence in the management and administration of the



                                                   18
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 19 of 64 Page ID #:19




  affairs of the Company, as well as in the use and preservation of its property and assets. The

  conduct of the Individual Defendants complained of herein involves a knowing and culpable

  violation of their obligations as directors and officers of YayYo, the absence of good faith on their

  part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

  Defendants were aware or should have been aware posed a risk of serious injury to the Company.

  The conduct of the Individual Defendants who were also officers and directors of the Company

  has been ratified by the remaining Individual Defendants who collectively comprised YayYo’s

  Board at all relevant times.

         65.     As senior executive officers and directors of a publicly-traded company whose

  common stock was registered with the SEC pursuant to the Exchange Act and trades on the OTC

  Pink, and which was traded on the Nasdaq, the Individual Defendants had a duty to prevent and

  not to effect the dissemination of inaccurate and untruthful information with respect to the

  Company’s financial condition, performance, growth, operations, financial statements, business,

  products, management, earnings, internal controls, and present and future business prospects,

  including the dissemination of false information regarding the Company’s business, prospects, and

  operations, and had a duty to cause the Company to disclose in its regulatory filings with the SEC

  all those facts described in this Complaint that it failed to disclose, so that the market price of the

  Company’s common stock would be based upon truthful and accurate information.

         66.     To discharge their duties, the officers and directors of YayYo were required to

  exercise reasonable and prudent supervision over the management, policies, practices, and internal

  controls of the Company. By virtue of such duties, the officers and directors of YayYo were

  required to, among other things:

                 (a)     ensure that the Company was operated in a diligent, honest, and prudent




                                                    19
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 20 of 64 Page ID #:20




  manner in accordance with the laws and regulations of Delaware and the United States, and

  pursuant to YayYo’s own Code of Business Conduct and Ethics;

                 (b)     conduct the affairs of the Company in an efficient, business-like manner so

  as to make it possible to provide the highest quality performance of its business, to avoid wasting

  the Company’s assets, and to maximize the value of the Company’s stock;

                 (c)     remain informed as to how YayYo conducted its operations, and, upon

  receipt of notice or information of imprudent or unsound conditions or practices, to make

  reasonable inquiry in connection therewith, and to take steps to correct such conditions or

  practices;

                 (d)     establish and maintain systematic and accurate records and reports of the

  business and internal affairs of YayYo and procedures for the reporting of the business and internal

  affairs to the Board and to periodically investigate, or cause independent investigation to be made

  of, said reports and records;

                 (e)     maintain and implement an adequate and functioning system of internal

  legal, financial, and management controls, such that YayYo’s operations would comply with all

  applicable laws and YayYo’s financial statements and regulatory filings filed with the SEC and

  disseminated to the public and the Company’s shareholders would be accurate;

                 (f)     exercise reasonable control and supervision over the public statements

  made by the Company’s officers and employees and any other reports or information that the

  Company was required by law to disseminate;

                 (g)     refrain from unduly benefiting themselves and other Company insiders at

  the expense of the Company; and




                                                  20
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 21 of 64 Page ID #:21




                 (h)     examine and evaluate any reports of examinations, audits, or other financial

  information concerning the financial affairs of the Company and to make full and accurate

  disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

  above.

           67.   Each of the Individual Defendants further owed to YayYo and the shareholders the

  duty of loyalty requiring that each favor YayYo’s interest and that of its shareholders over their

  own while conducting the affairs of the Company and refrain from using their position, influence

  or knowledge of the affairs of the Company to gain personal advantage.

           68.   At all times relevant hereto, the Individual Defendants were the agents of each other

  and of YayYo and were at all times acting within the course and scope of such agency.

           69.   Because of their advisory, executive, managerial, and directorial positions with

  YayYo, each of the Individual Defendants had access to adverse, non-public information about the

  Company.

           70.   The Individual Defendants, because of their positions of control and authority, were

  able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

  as well as the contents of the various public statements issued by YayYo.

           CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

           71.   In committing the wrongful acts alleged herein, the Individual Defendants have

  pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

  and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

  caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

  aided and abetted and/or assisted each other in breaching their respective duties.

           72.   The purpose and effect of the conspiracy, common enterprise, and common course

  of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’


                                                   21
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 22 of 64 Page ID #:22




  violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

  assets, gross mismanagement, and abuse of control; (ii) conceal adverse information concerning

  the Company’s operations, financial condition, legal compliance, and future business prospects;

  and (iii) to artificially inflate the Company’s stock price.

         73.     The Individual Defendants accomplished their conspiracy, common enterprise, and

  common course of conduct by causing the Company purposefully or recklessly to conceal material

  facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

  plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

  took the actions set forth herein. Because the actions described herein occurred under the authority

  of the Board, each of the Individual Defendants who is a director of YayYo was a direct, necessary,

  and substantial participant in the conspiracy, common enterprise, and/or common course of

  conduct complained of herein.

         74.     Each of the Individual Defendants aided and abetted and rendered substantial

  assistance in the wrongs complained of herein. In taking such actions to substantially assist the

  commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

  actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

  substantially assisted in the accomplishment of that wrongdoing, and was or should have been

  aware of his or her overall contribution to and furtherance of the wrongdoing.

         75.     At all times relevant hereto, each of the Individual Defendants was the agent of

  each of the other Individual Defendants and of YayYo and was at all times acting within the course

  and scope of such agency.

                                  YAYYO’S CODE OF CONDUCT

         76.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”)

  provides that “[w]e expect every employee, officer and director to read and understand this Code


                                                    22
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 23 of 64 Page ID #:23




  and its application to the performance of his or her business responsibilities. References in this

  Code to employees are intended to cover officers and, as applicable, directors.” The Code of

  Conduct also maintains that, “[i]t is the general policy of [YayYo] to conduct its business activities

  and transactions with the highest level of integrity and ethical standards and in accordance with all

  applicable laws.”

         77.     In a section titled, “Honest and Ethical Conduct,” the Code of Conduct states, “[i]t

  is the policy of the Company to promote high standards of integrity by conducting our affairs in

  an honest and ethical manner.”

         78.     In a section titled, “Legal Compliance,” the Code of Conduct states the following:

          Obeying the law, both in letter and in spirit, is the foundation of this Code. Our success
         depends upon each employee’s operating within legal guidelines and cooperating
         with local, national and international authorities. We expect employees to
         understand the legal and regulatory requirements applicable to their business units
         and areas of responsibility and to comply with the relevant laws, rules and
         regulations associated with their employment, including laws prohibiting insider
         trading (which are discussed in further detail below). While we do not expect you
         to memorize every detail of these laws, rules and regulations, we want you to be
         able to determine when to seek advice from others. If you do have a question in the
         area of legal compliance, it is important that you not hesitate to seek answers from
         your supervisor or the Chief Financial Officer.

         79.     In a section titled, “Conflicts of Interest,” the Code of Conduct states the following:

         We respect the rights of our employees to manage their personal affairs and investments
         and do not wish to impinge on their personal lives. At the same time, employees
         should avoid conflicts of interest that occur when their personal interests may
         interfere or appear to interfere in any way with the performance of their duties or
         the best interests of the Company. A “conflict of interest” occurs when the private
         interest of an employee interferes in any way, or appears to interfere with the
         interests of the Company as a whole. Conflicts of interest also arise when an
         employee or a member of his or her family receives improper personal benefits as
         a result of his or her position with the Company. We expect our employees to be
         free from influences that conflict with the best interests of the Company or might
         deprive the Company of their undivided loyalty in business dealings. Even the
         appearance of a conflict of interest where none actually exists can be damaging and
         should be avoided. Whether or not a conflict of interest exists or will exist can be
         unclear. Conflicts of interest are prohibited...



                                                   23
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 24 of 64 Page ID #:24




         80.    In a section titled, “Corporate Opportunities,” the Code of Conduct states the

  following:

         You may not take personal advantage of opportunities for the Company that are
         presented to you or discovered by you as a result of your position with us or through
         your use of corporate property or information, unless authorized by the Chief
         Financial Officer, in the case of employees, or the Audit Committee, in the case of
         a director or officer. Even opportunities that are acquired privately by you may be
         questionable if they are related to our existing or proposed lines of business.
         Participation in an investment or outside business opportunity that is directly
         related to our lines of business must be pre-approved. You may not use your
         position with the Company or our corporate property or information for improper
         personal gain, nor should you compete with us in any way.

         81.    In a section titled, “Accuracy of Books and Records and Financial Reporting,” the

  Code of Conduct states the following:

         The integrity of our records and public disclosure depends upon the validity, accuracy
         and completeness of the information supporting the entries to our books of account.
         Therefore, our corporate and business records should be completed accurately and
         honestly. The making of false or misleading entries is strictly prohibited. Our
         records serve as a basis for managing our business and are important in meeting our
         obligations to customers, suppliers, creditors, employees and others with whom we
         do business. As a result, it is important that our books, records and accounts
         accurately and fairly reflect, in reasonable detail, our assets, liabilities, revenues,
         costs and expenses, as well as all transactions and changes in assets and liabilities.
         We require that:

         1. no entry be made in our books and records that intentionally hides or disguises
            the nature of any transaction or of any of our liabilities, or misclassifies any
            transactions as to accounts or accounting periods;

         2. transactions be supported by appropriate documentation;

         3. the terms of commercial transactions be reflected accurately in the
            documentation for those transactions and all such documentation be reflected
            accurately in our books and records;

         4. employees comply with our system of internal controls; and

         5. no cash or other assets be maintained for any purpose in any unrecorded or “off-
            the-books” fund.

         Employees who are responsible for accounting matters or contribute to or prepare
         the Company’s financial statements, periodic reports filed with the Securities and


                                                  24
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 25 of 64 Page ID #:25




         Exchange Commission (the “SEC”) or other public disclosure documents or
         communications should ensure that our books, records and accounts are accurately
         maintained, be familiar with our disclosure controls and procedures and internal
         controls and take all necessary steps to ensure that all reports filed with or submitted
         to the SEC and all other public disclosure regarding our business provide full, fair,
         accurate, timely and understandable disclosure and fairly present our financial
         condition and results of operations. All employees are expected to cooperate fully
         with our independent auditors and persons performing an internal audit function.

         82.     In a section titled, “Protection and Proper Use of Company Assets,” the Code of

  Conduct states the following, in relevant part:

         All employees are expected to protect our assets and ensure their efficient use.
         Theft, carelessness and waste have a direct impact on our financial condition and
         results of operations. Our property, such as office supplies, computer equipment,
         products, laboratory supplies and office or laboratory space are expected to be used
         only for legitimate business purposes.

         The obligation to protect the Company’s assets includes the Company’s proprietary
         information. Proprietary information includes intellectual property (such as trade
         secrets, patents and trademarks) as well as product development, scientific data,
         manufacturing, business and marketing plans, databases, records and any non-
         public financial data or reports.

         Any misuse or suspected misuse of our assets must be immediately reported to your
         supervisor or the Chief Financial Officer.

         83.     In a section titled, “Reporting Violations of the Code; Enforcement; Non-

  Retaliation,” the Code of Conduct states that “[i]f you become aware of a suspected or actual

  violation of this Code, you must promptly report the matter. Failure to report a known violation

  allows misconduct to go unremedied and is itself grounds for discipline.”

         84.     The section titled “Reporting Violations of the Code; Enforcement; Non-

  Retaliation” further provides:

         If any investigation indicates that a violation of this Code has probably occurred,
         we will take such action as we believe to be appropriate under the circumstances.
         If we determine that an employee is responsible for a Code violation, he or she will
         be subject to disciplinary action up to, and including, termination of employment
         and, in appropriate cases, civil legal action or referral for regulatory or criminal




                                                    25
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 26 of 64 Page ID #:26




         prosecution. Appropriate action may also be taken to deter any future Code
         violations.

         85.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

  any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

  materially false and misleading statements to the public and to facilitate and disguise the Individual

  Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

  of control, waste of corporate assets, and unjust enrichment, and aiding and abetting thereof. Also

  in violation of the Code of Conduct, the Individual Defendants failed to maintain the accuracy of

  Company records and reports, comply with laws and regulations, conduct business in an honest

  and ethical manner, and properly report violations of the Code of Conduct.

                      THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

         Background

         86.     YayYo is a California-based company founded by Defendant El-Batrawi in June

  2016 under the name YayYo, LLC, which was quickly converted into a Delaware corporation later

  that year. Initially, the Company operated as an exclusive provider of transportation network

  systems but, in August 2017, the Company turned its focus towards operating a diversified vehicle

  rental business along with a related transportation network system.

         87.     YayYo touts itself as a proprietary, online peer-to-peer bookings platform that

  services the ridesharing economy and maintains a fleet of standard passenger vehicles that YayYo

  rents out to drivers of ridesharing platforms, such as Uber or Lyft.9 In addition to renting out

  Company-owned vehicles, YayYo offers standard passenger car owners an opportunity to

  monetize vehicles by renting them out to ridesharing economy drivers. Although the Company



  9
    Ridesharing platforms connect drivers with riders to facilitate the completion of a successful
  transportation service for riders.


                                                   26
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 27 of 64 Page ID #:27




  intends to launch in additional markets, YayYo currently operates its platform in Los Angeles,

  California.

           88.    Prior to founding YayYo, Defendant El-Batrawi was the principal stockholder,

  Chairman, and CEO of Genesis, a now-defunct public company which, like YayYo, was also

  incorporated in Delaware and based in California. Genesis operated a consumer telemarketing

  company, shopping mall kiosks, and a car rental company. However, on April 13, 2006, the SEC

  announced that it had commenced an enforcement action against Defendant El-Batrawi, along with

  other officers, directors, and associates of Genesis.10 In the complaint, the SEC charged Defendant

  El-Batrawi with violations of Section 17(a) of the Securities Act and Section 10(b) and Rule 10b-

  5 of the Exchange Act in connection with a scheme to manipulate the stock price of Genesis. The

  SEC asserted that Defendant El-Batrawi improperly raised approximately $130 million through

  lending Genesis shares, rather than selling them, and charged him with systematically engaging in

  fraudulent and deceptive practices that had the effect of generating additional cash proceeds from

  broker-dealers that had participated in certain stock loan transactions. Moreover, the SEC

  complaint detailed that Defendant El-Batrawi was secretly compensating a well-known financial

  commentator to tout Genesis on television to drum up demand for Genesis stock.

           89.    Thereafter, on April 1, 2010, Defendant El-Batrawi entered into a final judgment

  by consent and settled the SEC’s enforcement action. Accordingly, the U.S. District Court for the

  Central District of California entered a consent decree against Defendant El-Batrawi, which,

  among other things, prohibited Defendant El-Batrawi from serving as an officer or director to a

  public company within five-years from April 1, 2010. Further, on April 5, 2010, the SEC revoked

  the registration of each class of Genesis’ securities.



  10
       SEC v. El-Batrawi, et al., Case No. 2:06-cv-02247-MRP-RZ (C.D. Cal. 2006).


                                                    27
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 28 of 64 Page ID #:28




         90.     Although Defendant El-Batrawi served as YayYo’s CEO upon the Company’s

  inception in June 2016, the Company entered into an employment agreement with Davis a few

  months later on November 29, 2016 (the “Davis Employment Agreement”), at which time Davis

  was appointed as the Company’s CEO, a role he served in until he entered into a consulting

  services agreement with the Company on May 2, 2017 (the “Davis Consulting Agreement”) and

  resigned under its terms. Since, at that time, the Company could not afford to pay Davis a market-

  rate salary, under the terms of the Davis Employment Agreement, Davis was entitled to purchase

  “100,000 shares of the Company’s stock” with an exercise price at a “$1.2 [m]illion [] valuation.”

  Further, the Davis Employment Agreement provided Davis with the option to “put 25,000 shares

  of stock at $8[.]00 per share for a total of $200,000.00” upon “raising a total of $5,000,000 in

  cumulative new capital as of November 29, 2016.” The Davis Consulting Agreement specifically

  contemplated the options terms and outstanding fees owed to Davis for services rendered to the

  Company.

         91.     Upon Davis’ resignation in or around May 2017, Defendant El-Batrawi served as

  the Company’s CEO until October 4, 2018, at which point, he purportedly resigned and was

  appointed as Acting CEO on November 17, 2018.

         92.     Prior to the IPO, the Company filed its semi-annual report on Form 1-SA with the

  SEC for the fiscal period ended June 30, 2017 (the “2017 Semi-Annual Report”). The 2017 Semi-

  Annual Report was signed by Defendant El-Batrawi. According to the 2017 Semi-Annual Report,

  for the six months ended June 30, 2017, the Company suffered a net loss of 2,591,548, as compared

  to $52,572 for the period from inception to June 30, 2016. Further, regarding YayYo’s “Liquidity

  and Capital Resources,” the 2017 Semi-Annual Report stated, in relevant part:

         As previously noted, we are a start-up company and our ability to succeed in the
         market will greatly depend on our ability to secure investment funding through



                                                 28
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 29 of 64 Page ID #:29




         the sale of securities. We intend to use proceeds of the sale of securities to
         increase our market presence through key strategic alliances and technology
         development. Our total assets as of June 30, 2017 are $246,058 and our cash
         balance is $242,986. Our cash balance is not sufficient to fund our limited level
         of operations for any period of time. We intend to raise the funds necessary
         through the sales of equity and debt instrument. From our inception we have
         raised approximately $3.3 million through the sale of equity securities. Recently,
         we created a new wholly owned subsidiary, Distinct Cars, LLC, and began leasing
         cars to Uber and Lyft drivers. Distinct Cars has issued notes payable for
         approximately $221,000 that was used as a down payment for the vehicles that are
         being leased to the drivers. In addition, in conjunction with the notes payable, we
         issued to the note holder one shares of our common stock for each $13.33 loaned.

  (Emphasis added.)

         93.    Meanwhile, as revealed in the SRAX Lawsuit filed on February 11, 2020, YayYo

  was racking up expenses between July 2018 and July 2019 for online advertising and marketing

  services performed by SRAX, which the Company could not afford to pay for. During that time,

  the Company accrued approximately $426,286 in outstanding debt owed to SRAX.

         94.    Desperate for cash and determined to raise capital to continue YayYo’s operations,

  certain of the Individual Defendants, including Defendant El- Batrawi, prepared to take the

  Company public. However, due to Defendant El-Batrawi’s checkered past (detailed above),

  Nasdaq conditioned its approval of YayYo’s common stock for listing on the exchange upon,

  among other things: (i) Defendant El-Batrawi resigning from his positions prior to the effective

  date of the IPO; and (ii) Defendant El-Batrawi reducing his equity ownership interest of the

  Company to less than 10% prior to the effective date of the IPO. Accordingly, Defendant El-

  Batrawi purportedly stepped down from his position as Acting CEO upon the appointment of

  Defendant Rosen as CEO on February 1, 2019,11 and resigned as a Company director on or about



  11
     The 2019 10-K explains that the Company initially entered into an oral agreement with
  Defendant Rosen which was recorded in an Executive Employment Agreement on January 10,
  2020. Just over two weeks later, Defendant Rosen resigned from his position as CEO on January
  26, 2020.


                                                 29
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 30 of 64 Page ID #:30




  September 19, 2019.12 Moreover, Defendant El-Batrawi, purportedly agreed to reduce his

  beneficial ownership of YayYo’s common stock to 9.9%, and to give up control of his remaining

  voting power.

         95.      Nonetheless, as revealed in the El-Batrawi Lawsuit, Defendant El-Batrawi failed to

  sell his shares of stock in the Company prior to the IPO and continued to hold himself out as an

  authorized agent of YayYo. Specifically, after he ostensibly resigned, Defendant El-Batrawi was,

  on behalf of the Company, contacting competitors, suppliers, and vendors of the Company and

  meeting with financiers and investment firms. Further, according to the El-Batrawi Lawsuit,

  Defendant El-Batrawi hired a public relations firm on behalf of the Company, produced and aired

  commercials for the Company on Fox Business Channel, attempted to hire two marketing firms

  for the Company, and dictated certain changes to the Company’s website.

         96.      Further, as revealed in the FirstFire Lawsuit, Defendant El-Batrawi continued to

  exercise supervision, authority, and control over the IPO and was intimately involved, on a daily

  basis, with the Company’s decision-making, particularly related to the IPO. For example,

  Defendant El-Batrawi fabricated an indication of interest valued at about $1.2 million in order to

  meet Nasdaq’s closing requirements. Moreover, according to the FirstFire Lawsuit, Defendant El-

  Batrawi sought to “sweeten the attraction of such further investment to major shareholders by

  agreeing that, if the existing creditors and/or investors provided further funding to ‘close’ the




  12
     Defendant El-Batrawi also acknowledged the termination of his consulting agreement with the
  Company, effective September 1, 2019. Further, on September 26, 2019, Defendant El-Batrawi
  executed a certification that he “resigned from the Company’s Board of Directors and resigned
  from any and all positions with the Company and any of its subsidiaries” and, among other things,
  that “there will be no formal or informal affiliation between the Company and [Defendant El-
  Batrawi].”


                                                  30
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 31 of 64 Page ID #:31




  Offering, the Company would ‘immediately’ pay back such sums to the creditors and/or

  shareholders from the proceeds [of the IPO].”

         YayYo’s IPO

         97.    In April 2018, the Individual Defendants began implementing steps to take the

  Company public. On April 30, 2018, the Company filed the Registration Statement. The

  Registration Statement stated that 1,500,000 shares would be registered in the IPO, at a proposed

  maximum offering price per share of $4.00. Between June 7, 2018 and November 6, 2019, the

  Company filed fifteen amendments to the Registration Statement on Form S-1/A with the SEC.

  The Registration Statement was declared effective on November 12, 2019, and the Company’s

  stock began trading publicly on the Nasdaq the next day, November 13, 2019.

         98.    Subsequently, on November 14, 2019 and November 18, 2019, the Company filed

  with the SEC the First Prospectus and Second Prospectus, respectively. The IPO closed on

  November 15, 2019, and through the IPO, the Company sold 2,625,000 shares of Company stock

  to the public at $4 per share. As a result of the IPO, YayYo received aggregate gross proceeds of

  approximately $10.5 million, before deducting underwriter costs and expenses.

         The Individual Defendants’ Duty to Disclose

         99.    SEC Regulation S-K imposes certain affirmative disclosure requirements on public

  companies, such as YayYo, with respect to their finances and operations. Specifically, Item

  303(a)(3) of Regulation S-K required YayYo to:

         Describe any unusual or infrequent events or transactions or any significant
         economic changes that materially affected the amount of reported income from
         continuing operations and, in each case, indicate the extent to which income was
         so affected. In addition, describe any other significant components of revenues or
         expenses that, in the registrant’s judgment, should be described in order to
         understand the registrant’s results of operations.




                                                  31
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 32 of 64 Page ID #:32




          Describe any known trends or uncertainties that have had or that the registrant
          reasonably expects will have a material favorable or unfavorable impact on net
          sales or revenues or income from continuing operations. If the registrant knows of
          events that will cause a material change in the relationship between costs and
          revenues (such as known future increases in costs of labor or materials or price
          increases or inventory adjustments), the change in the relationship shall be
          disclosed.
          100.   Additionally, Item 105 of Regulation S-K required the Individual Defendants to

  include in the “Risk Factors” section of the Offering Documents “a discussion of the most

  significant factors that make an investment in the registrant or offering speculative or risky.”

          101.   As such, the Individual Defendants had a duty pursuant to Regulation S-K to

  disclose the fact that the Defendant El-Batrawi retained ownership, authority, and control over

  YayYo in violation of the Nadsaq’s listing conditions, and that the Company had significant

  outstanding debts, as these facts constituted (i) unusual transactions or significant economic

  changes materially affecting the Company’s reporting income, (ii) known trends or uncertainties

  that have had or should be reasonably expected to have a material impact on the Company’s

  revenue or income, and (iii) significant factors that would make investing in YayYo speculative

  or risky.

          False and Misleading Statements

          The Offering Documents

          102.   On April 30, 2018, before the beginning of the Relevant Period, the Company filed

  the Registration Statement with the SEC, in connection with the IPO. The Registration Statement

  was signed by Defendants El-Batrawi, Pickard, Miglino, and Sidhu. The Company subsequently

  filed fifteen amendments to the Registration Statement, and the Registration Statement was

  declared effective on November 12, 2019.

          103.   On November 14, 2019 and November 18, 2019, shortly after the Company’s stock

  began trading on the Nasdaq, the Company filed the First Prospectus and the Second Prospectus


                                                   32
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 33 of 64 Page ID #:33




  with the SEC, in connection with the IPO. The First Prospectus and Second Prospectus formed

  part of and were incorporated into the Registration Statement.

          104.    The Offering Documents assured investors that Defendant El-Batrawi had taken on

  a diminished role with the Company and had stepped down from his positions with the Company,

  stating, in relevant part:

          On October 4, 2018, Mr. El-Batrawi resigned as Chief Executive Officer. He then
          was appointed Acting Chief Executive Officer on November 17, 2018. On
          February 1, 2019, Mr. El-Batrawi resigned from his position as Acting Chief
          Executive Officer of the Company upon the appointment of Jonathan Rosen as
          Chief Executive Officer. In addition, Mr. El-Batrawi resigned as our director
          effective as of September 1, 2019.

  (Emphasis added.)

          105.    The Risk Factors section set forth in the Offering Documents, maintained that:

          We depend on a small number of executive officers and other members of
          management to work effectively as a team, to execute our business strategy and
          operating business segments, and to manage employees and consultants. Our
          success will be dependent on the personal efforts of our Chief Executive Officer,
          our directors and such other key personnel. Any of our officers or employees can
          terminate his or her employment relationship at any time, and the loss of the
          services of such individuals could have a material adverse effect on our business
          and prospects. Mr. El-Batrawi, the founder and original Chairman of the Board
          and original Chief Executive Officer of the Company from its incorporation of
          the Company, resigned from all positions with the Company as a condition for
          being approved for listing on The Nasdaq Capital Market. Our management team
          has only worked together for only a very short period of time and may not work
          well together as a management team.

  (Emphasis added.)

          106.    Regarding Defendant El-Batrawi’s equity ownership and control of the Company,

  the Offering Documents stated that:

          As a condition to approving the Company’s common stock for listing on The
          Nasdaq Capital Market, X, LLC, an entity that is wholly-owned and controlled by
          Ramy El-Batrawi, our founder and former Chief Executive Officer and former
          director, agreed to sell 12,525,000 of its 15,425,000 shares of common stock. The
          12,525,000 shares (the “Private Shares”) were sold pursuant to an exemption from
          registration to four existing Company shareholders who qualify as accredited


                                                  33
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 34 of 64 Page ID #:34




       investors (as that term is defined in Securities Act Rule 501(a)). The Private Shares
       were sold at $3.00 per share in exchange for non-recourse, non-interest-bearing
       promissory notes with maturities ranging from one year to eighteen months. As a
       result of the sale, X, LLC’s beneficial ownership shall be reduced to 9.9% of the
       shares outstanding after the completion of this Offering. We will not receive any
       proceeds from the sale of the Private Shares. If the offering contemplated by this
       registration statement is not consummated by January 31, 2020, the parties have
       agreed to unwind the sale of the Private Shares transaction in compliance with
       applicable law. Mr. El-Batrawi has also entered into a Voting Trust Agreement (the
       “Trust”) pursuant to which the voting power of all of his remaining 2,900,000
       shares of common stock will be controlled by a trustee who will use the voting
       power of the common stock held in the Trust to vote on all matters presented for a
       vote of stockholders in the same proportion that the shares of common stock not
       subject to the Trust voted on such matters.

                                              ***

       Mr. El-Batrawi has entered into a Voting Trust Agreement (the “Trust”)
       pursuant to which the voting power of all of his outstanding common stock will
       be controlled by a trustee who will use the voting power of the common stock held
       in the Trust to vote on all matters presented for a vote of stockholders in the same
       proportion that the shares of common stock not subject to the Trust voted on such
       matters. The Trust shall be irrevocable, and shall terminate upon the earlier of (a)
       the written agreement of the Company, the trustee and a duly authorized
       representative of Nasdaq, or (b) the date upon which the Company is not listed on
       a security exchange controlled by Nasdaq.

       Voting Trust

       Mr. El-Batrawi has entered into a Voting Trust Agreement pursuant to which the
       voting power of all of his outstanding common stock will be controlled by a
       trustee who will use the voting power of the common stock held in the Trust to
       vote on all matters, other than certain extraordinary matters, presented for a vote
       of stockholders in the same proportion that the shares of common stock not subject
       to the Trust voted on such matters. Mr. El-Batrawi’s entrance into the Voting Trust
       Agreement is a condition for the Company’s approval for listing on The Nasdaq
       Capital Market.

       The Trust shall be irrevocable, and shall terminate upon the earlier of (a) the
       written agreement of the Company, the trustee and a duly authorized representative
       of Nasdaq, or (b) the date upon which the Company is not listed on a security
       exchange controlled by Nasdaq.

       The trustee, initially one of our directors, Harbant S. Sidhu, shall have discretion
       to vote the Trust’s shares on all extraordinary matters which shall include any
       merger, consolidation, business combination, share exchange, restructuring,



                                                34
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 35 of 64 Page ID #:35




         recapitalization or acquisition involving the Company or any similar transaction
         or the sale, lease, exchange, pledge, mortgage or transfer of all or a material
         portion of the Company’s assets.

                                                ***

         To the best of our knowledge, except as otherwise indicated, each of the persons
         named in the table has sole voting and investment power with respect to the
         shares of our common stock beneficially owned by such person, except to the
         extent such power may be shared with a spouse. To our knowledge, none of the
         shares listed below are held under a voting trust or similar agreement, except as
         noted. To our knowledge, there is no arrangement, including any pledge by any
         person of securities of the Company, the operation of which may at a subsequent
         date result in a change in control of the Company.




  (Emphasis added.)

         107.   In the main Summary of the Offering section, the Offering Documents stated,

  regarding “Use of Proceeds,” the following:




                                                35
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 36 of 64 Page ID #:36




         We currently intend to use the net proceeds to us from this primary offering to
         purchase vehicles to add to our fleet of passenger vehicles made available for rent
         through our wholly-owned subsidiary, Distinct Cars, and for general corporate
         purposes, including working capital and sales and marketing activities.

  (Emphasis added.)

         108.    The Use of Proceeds section of the Offering Documents reiterated the Company’s

  intent related to the use of proceeds from the IPO, stating:

         The principal purposes of this primary offering are to increase our capitalization
         and financial flexibility, increase our visibility in the marketplace and create a
         public market for our common stock. As of the date of this prospectus, we cannot
         specify with certainty all of the particular uses for the net proceeds to us from this
         primary offering. However, we currently intend to use the net proceeds to us from
         this primary offering to add to our fleet of passenger vehicles made available for
         rent through the Company’s wholly-owned subsidiary, Distinct Cars, and for
         general corporate purposes, including working capital, sales and marketing
         activities. We may also use a portion of the net proceeds for the acquisition of, or
         investment in, technologies, solutions or businesses that complement our
         business, although we have no present commitments or agreements to enter into
         any acquisitions or investments.

  (Emphasis added.)

         109.    Regarding Davis, the Company’s former CEO, President, and director, the Offering

  Documents stated that he was the “Former President, Chief Executive Officer, [and] Director,”

  and that he was paid “$20,000” in salary for the fiscal year ended December 31, 2017.13

         110.    In addition, the Offering Documents further stated that, [o]n December 1, 2016, …

  Mr. Davis … received non-qualified stock options expiring on December 31, 2018, entitling [him]

  to purchase 100,000 shares of Company common stock at an exercise price of $1.00 per share at

  any time on or after June 1, 2017[.]”

         111.    The Offering Documents also stated, as to Davis, the following:



  13
    Regarding Davis’ compensation, the Offering Documents further provided that, “Executive
  compensation in the amount of $10,000 payable for each of the months of January and February
  2017.”


                                                   36
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 37 of 64 Page ID #:37




         On November 29, 2016, the Company and Mr. Davis, a former executive officer of
         the Company, entered into an offer of employment agreement with the Company
         setting forth an initial base salary for Mr. Davis’s first three months of service and
         performance under his term of employment with the Company. As set forth under
         the employment offer, Mr. Davis was entitled to receive (i) $15,000 for his service
         in the month of December 2016, (ii) $10,000 for service performed during the
         month of January, 2017 and an additional $10,000 for service performed by Mr.
         Davis during the month of February 2017.


         112.    In the Certain Relationships and Related Party Transactions section, the Offering

  Documents talked down YayYo’s outstanding contractual obligation due to SRAX. The Offering

  Documents stated the following, in relevant part:

         During the year ended December 31, 2018, the Company incurred $334,471 for
         advertising and digital media services from Social Reality, Inc. The advertising
         fees for the year ended December 31, 2018, were less than 5% of Social Reality,
         Inc.’s consolidated gross revenues. One of our directors, Christopher Miglino, is
         the Chief Executive Officer of Social Reality, Inc. and owns approximately 7.5%
         of Social Reality Inc.’s stock. At December 31, 2018, the Company had an amount
         due of $334,471 to Social Reality, Inc. The transactions with Social Reality, Inc.
         were arm’s length transactions in the ordinary course of business upon terms no
         less favorable than the Company could obtain from third parties.

  (Emphasis added.)

         113.    The statements referenced above in ¶¶97-107 were materially false and misleading

  because they failed to disclose, inter alia, that: (1) in violation of the listing conditions imposed

  by the Nasdaq, Defendant El-Batrawi failed to discontinue his supervision, authority, and control

  over the Company, and was closely involved on a daily basis with YayYo’s business, operations

  and finances, including contributing to the marketing of YayYo's IPO; (2) in further violation of

  the listing conditions imposed by the Nasdaq, Defendant El-Batrawi did not properly divest

  himself of the 12,525,000 “Private Shares” of Company stock he owned, and continued to hold a

  controlling interest in the Company; (3) to meet the Nasdaq’s minimum listing requirements, the

  Individual Defendants pledged that in exchange for certain of the Company’s creditors agreeing

  to purchase shares in the IPO, the Company would repurchase those shares with the proceeds the


                                                   37
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 38 of 64 Page ID #:38




  Company received from the IPO; (4) the Company owed Davis approximately $454,086 at the

  time of the IPO; (5) the Company owed SRAX approximately $426,286 in unpaid media services,

  most of which was over one year past due; and (6) as a result, Defendants’ statements about the

  Company’s business, operations, and prospects were materially false and misleading and/or lacked

  a reasonable basis at all relevant times.

         March 31, 2020 Form 10-K

         114.      On March 31, 2020, after successfully completing its IPO, the Company filed the

  2019 10-K. The 2019 10-K was signed by Defendants El-Batrawi, Pickard, Mox, O’Neill,

  Sanchez, and Sidhu, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under

  the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants El-Batrawi

  and Pickard attesting to the accuracy of the 2019 10-K.

         115.      Like the Offering Documents, the 2019 10-K also maintained that Defendant El-

  Batrawi stepped down from his positions at the Company, stating in relevant part:

         On October 4, 2018, Mr. El-Batrawi resigned as Chief Executive Officer. He then
         was appointed Acting Chief Executive Officer on November 17, 2018. On
         February 1, 2019, Mr. El-Batrawi resigned from his position as Acting Chief
         Executive Officer of the Company upon the appointment of Jonathan Rosen as
         Chief Executive Officer. In addition, Mr. El-Batrawi resigned as our director
         effective as of September 1, 2019. Mr. El-Batrawi was reappointed as our Chief
         Executive Officer and a director in February 2020.

  (Emphasis added.)

         116.      The 2019 10-K also described YayYo’s risk factors pertaining to its management

  team, stating:

         We depend on a small number of executive officers and other members of
         management to work effectively as a team, to execute our business strategy and
         operating business segments, and to manage employees and consultants. Our
         success will be dependent on the personal efforts of our Chief Executive Officer,
         our directors and such other key personnel. Any of our officers or employees can
         terminate his or her employment relationship at any time, and the loss of the



                                                  38
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 39 of 64 Page ID #:39




         services of such individuals could have a material adverse effect on our business
         and prospects. Ramy El-Batrawi, our founder and original Chairman of the
         Board and original Chief Executive Officer of the Company from its
         incorporation of the Company, resigned from all positions with the Company as
         a condition for being approved for listing on The Nasdaq Capital Market. After
         our delisting from Nasdaq, Mr. El-Batrawi was reappointed as our Chief Executive
         Officer and a director, and our former Chief Executive Officer, Jonathan Rosen,
         and our former President, Boyd Bishop, resigned. Our management team has only
         worked together for only a very short period of time and may not work well together
         as a management team.

  (Emphasis added.)

         117.   Regarding Defendant El-Batrawi’s equity ownership and control of the Company,

  the 2019 10-K, similarly to the Offering Documents, provided that:

         As a condition to approving the Company’s common stock for listing on The
         Nasdaq Capital Market, X, LLC, agreed to sell 12,525,000 of its 15,425,000
         shares of the Company’s common stock. The 12,525,000 shares (the “Private
         Shares”) were sold pursuant to an exemption from registration under the Securities
         Act to four existing Company shareholders who qualify as accredited investors (as
         that term is defined in Securities Act Rule 501(a)). The Private Shares were sold at
         $3.00 per share in exchange for non-recourse, non-interest-bearing promissory
         notes with maturities ranging from one year to eighteen months. X, LLC transferred
         all rights of ownership to the purchasers. The purchasers shall be entitled to receive
         all dividends and distributions, shall have the power to exercise all voting rights
         and may sell or pledge the Private Shares. The Private Shares, however, shall not
         be electronically transferred to the purchasers’ account until the pricing of this
         public offering.

                                                 ***

         As a condition to our listing on Nasdaq,(i) Ramy El-Batrawi, our founder and
         original Chairman of the Board and original Chief Executive Officer, resigned
         from all positions with the Company, (ii) X, LLC, an entity that is wholly-owned
         and controlled by Mr. El-Batrawi, agreed to sell 12,525,000 of its 15,425,000
         shares of common stock, reducing, X, LLC’s beneficial ownership to 9.9% of our
         common stock then outstanding, and (iii) Mr. El-Batrawi entered into a Voting
         Trust Agreement (the “Trust”) pursuant to which the voting power of all of his
         outstanding common stock was controlled by a trustee who was required to use the
         voting power of the common stock held in the Trust to vote on all matters presented
         for a vote of stockholders in the same proportion that the shares of common stock
         not subject to the Trust voted on such matters.

                                                 ***



                                                  39
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 40 of 64 Page ID #:40




          Mr. El-Batrawi has entered into a Voting Trust Agreement (the “Trust”)
          pursuant to which the voting power of all of his outstanding common stock will
          be controlled by a trustee who will use the voting power of the common stock held
          in the Trust to vote on all matters presented for a vote of stockholders in the same
          proportion that the shares of common stock not subject to the Trust voted on such
          matters.

                                                 ***




  (Emphasis added.)

          118.   In regard to the use of proceeds from the IPO, the 2019 10-K stated, in relevant

  part:

          Use of Proceeds

          Our Registration Statement on Form S-1, SEC file number 333-224549, was
          declared effective by the SEC on November 12, 2019, pursuant to which we offered
          for sale to the public (i) by us in an underwritten public offering, 2,625,000 newly
          issued shares of our common stock at an offering price of $4.00 per share, for total
          gross proceeds to us of $10,500,000, before deducting underwriting discounts and
          commissions and other offering expenses, and (ii) by a selling stockholder, up to
          (a) 150,000 outstanding shares of common stock, and (b) 1,500,000 shares of
          common stock issuable upon exercise of common stock purchase warrants, from


                                                  40
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 41 of 64 Page ID #:41




         time to time at market prices prevailing at the time of sale or at negotiated prices,
         from which we have not received and will not receive any proceeds.

         The sale of 2,625,000 shares by us was completed on November 15, 2019. Aegis
         Capital Corp. and WestPark Capital, Inc., were the underwriters.

         We incurred expenses in connection with the issuance and distribution of the shares
         registered of $840,000 for underwriting discounts and commissions, $105,000 for
         expenses of the underwriters and $125,000 for other expenses, for total offering
         expenses of $1,070,000. Such payments were not direct or indirect payments to our
         directors, officers or their associates, to persons owning 10% percent or more of
         our common stock, or to any of our affiliates.

         The net offering proceeds to us after deducting the total expenses described above
         were $9,430,000. Such net proceeds were applies as follows:




         Such payments were not direct or indirect payments to our directors, officers or
         their associates, to persons owning 10% percent or more of our common stock, or
         to any of our affiliates.

         119.    Like the Offering Documents, the 2019 10-K downplayed the debt YayYo owed to

  SRAX, stating the following, in relevant part:

         During the year ended December 31, 2018, the Company incurred $334,471 for
         advertising and digital media services from Social Reality, Inc. The advertising
         fees for the year ended December 31, 2018, were less than 5% of Social Reality,
         Inc.’s consolidated gross revenues. One of our former directors, Christopher
         Miglino, is the Chief Executive Officer of Social Reality, Inc. and owns
         approximately 7.5% of Social Reality Inc.’s stock. At December 31, 2018, the
         Company had an amount due of $334,471 to Social Reality, Inc. The transactions
         with Social Reality, Inc. were arm’s length transactions in the ordinary course of
         business upon terms no less favorable than the Company could obtain from third
         parties.

  (Emphasis added.)




                                                   41
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 42 of 64 Page ID #:42




         120.    The statements referenced above in ¶¶109-114 were materially false and misleading

  because they failed to disclose, inter alia, that: (1) in violation of the listing conditions imposed

  by the Nasdaq, Defendant El-Batrawi failed to discontinue his supervision, authority, and control

  over the Company, and was closely involved on a daily basis with YayYo’s business, operations

  and finances, including contributing to the marketing of YayYo's IPO; (2) in further violation of

  the listing conditions imposed by the Nasdaq, Defendant El-Batrawi did not properly divest

  himself of the 12,525,000 “Private Shares” of Company stock he owned, and continued to hold a

  controlling interest in the Company; (3) the Company owed SRAX approximately $426,286 in

  unpaid media services, most of which was over one year past due; and (4) as a result, Defendants’

  statements about the Company’s business, operations, and prospects were materially false and

  misleading and/or lacked a reasonable basis at all relevant times.

                                       The Truth Gradually Emerges

         121.    On January 13, 2020, the Company filed a current report with the SEC on Form 8-

  K disclosing that YayYo had entered into an executive employment agreement with the

  Company’s then-CEO, Defendant Rosen, pursuant to which Defendant Rosen would “continue to

  serve as the Company’s [CEO] for one year or until terminated in accordance with the Agreement.”

         122.    Just over a week later, on January 24, 2020, the Company commenced the El-

  Batrawi Lawsuit, alleging, in relevant part:

         Despite leaving the Company following concerns from NASDAQ regarding his
         involvement in the day-to-day operations of YayYo in September 2019, Defendant
         [El-Batrawi] has engaged in a continuous course of actions misrepresenting
         himself as affiliated with, speaking on behalf of, and authorized or empowered
         by YayYo. In so doing, Defendant [El-Batrawi] has purported to bind the
         Company to contracts, direct its employees, change its website, and event to
         attempted to sell the Company to its competitors.

  (Emphasis added.)




                                                   42
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 43 of 64 Page ID #:43




            123.   According to the declaration of Defendant Rosen that was filed with the Company’s

  complaint in support of a temporary restraining order, although Defendant El-Batrawi pledged to

  have “no formal or informal affiliation between the Company and [El-Batrawi], expect [sic] for

  [his] minority ownership (less than 10%) in the Company”14 Defendant El-Batrawi “continue[d]

  to operate and hold himself out as if a director or officer of YayYo, or as an otherwise authorized

  representative of the same.”

            124.   Defendant Rosen’s declaration further averred that “Defendant El-Batrawi ha[d]

  failed and/or refused to sell his shares of stock in the Company” in contradiction to the Offering

  Documents’ express proclamation that Defendant El-Batrawi had already sold 12,525,000 shares

  he had owned of YayYo prior to the IPO.

            125.   Defendant Rosen also testified that “[s]ince [September 2019], Defendant El-

  Batrawi has engaged in a continuous and escalating pattern of behavior destructive to YayYo…”

  including, among other things, holding himself out as a representative of YayYo while contacting

  competitors, suppliers, and vendors of the Company to negotiate with them, and meeting with

  financiers and investment firms regarding the Company. Defendant Rosen’s declaration further

  stated that Defendant El-Batrawi hired a public relations firm on behalf of the Company, produced

  and aired commercials for the Company on Fox Business Channel, attempted to hire two marketing

  firms for the Company, and dictated that certain changes be made to the Company’s website.

            126.   On January 27, 2020, the Company filed a current report with the SEC on Form 8-

  K announcing that Defendants Guzy, Miglino, and Richter had been removed from the Board and

  replaced with Defendants Mox, O’Neill, and Sanchez. Further, the Company announced that

  Defendant Rosen resigned from his position as CEO. The 8-K stated, in relevant part:



  14
       Emphasis in original.


                                                  43
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 44 of 64 Page ID #:44




         By the written consent of the holders of more than a majority of the shares of
         YayYo, Inc. (the “Company”) then entitled to vote at an election of directors,
         Messrs. Jeffrey J. Guzy, Christopher Miglino and Paul Richter were removed as
         directors of the Company, effective January 22, 2020. On January 24, 2020, the
         remaining directors of the Company elected Douglas M. Mox, John P. O’Neill
         and Stephen M. Sanchez as directors to fill such vacancies, each to hold office
         until the earlier of the expiration of the term of office of the director whom he has
         replaced, a successor is duly elected and qualified or the earlier of such director’s
         death, resignation, disqualification or removal. Stephen M. Sanchez was elected as
         the Chairman of the Board of Directors (the “Board”).

                                                  ***

         In addition to the above, on January 26, 2020, Jonathan Rosen resigned from his
         position as the Company’s Chief Executive Officer. Mr. Rosen informed the
         Board that his resignation was for “Good Reason,” as that term is defined in Mr.
         Rosen’s employment agreement with the Company dated January 10, 2020. The
         Company disagrees with Mr. Rosen’s characterization of the circumstances
         surrounding his resignation and does not believe that “Good Reason” exists for Mr.
         Rosen’s resignation.

  (Emphasis added.)

         127.    Shortly thereafter, on February 10, 2020, the Company issued the February 2020

  Press Release, which announced that the Board had purportedly elected to voluntarily delist from

  the Nasdaq. The press release stated, in relevant part:

         BEVERLY HILLS, Calif., Feb. 10, 2020 (GLOBE NEWSWIRE) -- YayYo, Inc.
         (NASDAQ:YAYO) (the “Company” or “YayYo”) today announced its intention
         to voluntarily delist its common stock from the NASDAQ Stock Market
         (“NASDAQ”) effective on February 20, 2020. The Company expects that its
         common stock will be approved for quotation on the OTCQB from and after that
         date. The Company has elected to effect the voluntary delisting of its common stock
         after discussions with NASDAQ’s staff and based on the determination of the
         Company’s board of directors that voluntarily delisting the common stock from the
         NASDAQ is in the best interests of the Company and its stockholders. NASDAQ
         has advised the Company that it believes that the Company has failed the
         conditions for continued listing of its common stock set forth in Listing Rule
         5250(a). The voluntary delisting will permit the Company to operate its business
         free from restrictions imposed by NASDAQ rules and the conditions applicable
         to the listing of the Company’s common stock on the NASDAQ.

         The Company has notified NASDAQ of its intent to voluntarily delist its common
         stock from the NASDAQ. The Company currently anticipates that it will ale with



                                                   44
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 45 of 64 Page ID #:45




            the Securities and Exchange Commission a Form 25 relating to the delisting of its
            common stock on or about February 20, 2020 and expects the delisting of its
            common stock to be effective ten days thereafter. The purpose of the Form 25
            relating is to effect the voluntary delisting from the NASDAQ of the Company’s
            outstanding common stock. The Company does not expect the delisting to have any
            adverse effects on its business operations.

  (Emphasis added.)

            128.   The next day, on February 11, 2020, SRAX commenced the SRAX Lawsuit.

  SRAX’s complaint claimed that the Company owed it $645,286—including $426,286 for services

  rendered prior to the IPO. Further, SRAX alleged that the Company claimed to be “unable to pay”

  the debt it owed to SRAX for the media services prior to the IPO “apparently due to a delay in its

  [IPO].”

            129.   Not only did SRAX’s complaint annex invoices signed by Defendant El-Batrawi,

  but SRAX also annexed, among other things, an email from Defendant Rosen dated January 24,

  2020, which made clear that YayYo had paid “just over [$50,000]” to SRAX the previous day,

  January 23, 2020, and that it had to rely on additional “outside financing” to repay SRAX the

  outstanding amount due.

            130.   On March 3, 2020, the Company filed the March 2020 8-K, announcing that:

            On February 28, 2020, the Board of Directors (the “Board”) of YayYo Inc. (the
            “Company”) appointed Ramy El-Batrawi as the Company’s Chief Executive
            Officer and as a member of the Board, effective immediately. Mr. El-Batrawi has
            not been appointed to serve on any committees of the Board at this time and will
            receive no compensation in connection with his appointment as Chief Executive
            Officer or his service on the Board.

            Mr. El-Batrawi, 58, is a founder of the Company and previously served as its Chief
            Executive Officer from June 2016 until February 2019 and as a director from June
            2016 until September 2019. Mr. El-Batrawi is the founder and sole owner of PDQ
            Pickup LLC, a moving and logistics company, which he founded in December
            2018. Since May 2015, he has been the owner of X, LLC, a private investment firm.
            Prior thereto, Mr. El-Batrawi was the owner and chief executive officer of Growth
            Strategy Investments, LLC, a private investment firm.




                                                   45
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 46 of 64 Page ID #:46




          There are no family relationships, as defined in Item 401 of Regulation S-K,
          between Mr. El-Batrawi and any of the Company’s executive officers or directors
          or persons nominated or chosen to become a director or executive officer. There is
          no arrangement or understanding between Mr. El-Batrawi and any other person
          pursuant to which Mr. El-Batrawi was appointed as Chief Executive Officer.

          During the year ended December 31, 2018, the Company paid management fees of
          $205,000, to a company that is owned by Mr. El-Batrawi. Beginning on February
          1, 2019, the Company entered into a consulting agreement with Mr. El-Batrawi and
          paid $167,000 under the consulting agreement. The consulting agreement was
          terminated effective September 1, 2019.

  (Emphasis added.)

          131.    Two days later, on March 5, 2020, Davis commenced the Davis Lawsuit, seeking

  damages and declaratory relief for failure to pay wages in violation of labor code 201, et. Seq.,

  violation of California’s Unfair Competition Laws (Business & Professions Code 17200, et seq.),

  breach of contract, intentional misrepresentation and fraud, and promissory fraud.15 The complaint

  asserted, in relevant part:

          Plaintiff Anthony Davis is an experienced, c-suite level executive that agreed to
          join Yayyo [sic], a ridesharing startup company, as its CEO, for a salary well below
          his market rate in exchange for the written promise of stock options made by Yayyo
          founder and then CEO Ramy El-Batrawi.

          After only five (5) months of service and in accordance with his responsibilities
          under an employment agreement, Plaintiff determined that Ramy El-Batrawi could
          not be trusted because he regularly ignored legal counsel regarding SEC matters
          and flouted Board protocols and industry norms for corporate compliance.
          Specifically, El-Batrawi filed fraudulent and materially misleading documents with
          the SEC that Yayyo continues to use to deny Plaintiff the compensation he is owed.

          Instead of remaining in an untenable position due to El-Batrawi's illegal and
          fraudulent conduct, Plaintiff negotiated a separation written agreement through a
          consulting agreement that described the agreed upon compensation owed to
          Plaintiff, including specific language regarding payment from the stock options and
          other cash owed. To date, despite numerous good faith attempts to be paid pursuant
          to the written agreements, Yayyo refuses to honor its obligations thereunder.



  15
     Davis. v. YayYo, Inc., Case No. 20STCV09143 (Super. Ct. Los Angeles County), filed March
  5, 2020.


                                                  46
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 47 of 64 Page ID #:47




         Based on the written agreements, Yayyo and El-Batrawi caused damages to Davis
         in the amount of at least $454,086.39 for losses related to cash compensation,
         expenses and the stock options value, plus attorney's fees and costs. Plaintiff also
         seeks injunctive relief requiring Yayyo to amend the SEC filings (Form S-1/A) so
         as to not mislead the public.

  (Emphasis in original.)

         132.    On April 13, 2020, YayYo filed the April 2020 8-K, announcing that:

         On April 2, 2020, X, LLC, a company wholly-owned and controlled by Ramy El-
         Batrawi, the Chief Executive Officer and a Director of YayYo, Inc. (the
         “Company”), loaned $50,000 to the Company, and on April 6, 2020, X, LLC,
         loaned an additional $100,000 to the Company. These loans were made under an
         oral agreement, are secured by all of the assets of the Company and its subsidiaries,
         bear no interest, and are payable 30 days after the date of the loan. The Company
         will use the proceeds of these loans for general working capital purposes.

  (Emphasis added.)

         133.    Just over two weeks later, on April 28, 2020, FirstFire commenced the FirstFire

  Lawsuit against the Underwriters, seeking damages and alleging, among other things, that the

  Offering Documents were materially false and misleading since they omitted that Defendant El-

  Batrawi had maintained continuous control over YayYo leading up to the IPO. In addition,

  FirstFire’s complaint detailed that Defendant El-Batrawi feigned a $1.2 million commitment

  purportedly from a trust, which wound up being a falsehood, when the Underwriters were unable

  to raise $10 million, the minimum amount required by Nasdaq to close the IPO. Further, the

  FirstFire Lawsuit revealed that Defendant El-Batrawi and the Underwriters attempted to attract

  funding by agreeing to “immediately” pay investors back with certain of the proceeds the

  Company received from the IPO, an “unlawful act” that “materially misrepresented the Offering

  and fraudulently mislead investors[.]” Additionally, the FirstFire complaint charges that the

  Underwriters represented to investors that the Company intended to use the proceeds from the IPO

  to buy vehicles to add to its fleet and for general corporate purposes, even though the Company

  planned to use the proceeds for other purposes.



                                                    47
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 48 of 64 Page ID #:48




         134.    On the foregoing disclosures, the price of the Company’s stock fell approximately

  97.5%, or $3.90, tumbling from $4.00 per share at the time of the IPO to $0.10 per share at the

  close of trading on April 28, 2020.

         135.    Still, nearly six months after the truth emerged, the Company has yet to regain its

  business standing. The Company’s stock is currently trading at a meager $0.23 per share,

  representing a staggering 94.25% drop from the time of the IPO.

                                         DAMAGES TO YAYYO

         136.    As a direct and proximate result of the Individual Defendants’ conduct, YayYo will

  lose and expend many millions of dollars.

         137.    Such expenditures include, but are not limited to, legal fees associated with the

  Securities Class Actions filed against, among others, the Company and certain of the Individual

  Defendants, and any internal investigations and amounts paid to outside lawyers, accountants, and

  investigators in connection thereto.

         138.    Further, these expenditures include, but are not limited to, legal fees associated with

  the El-Batrawi Lawsuit that the Company was forced to file against Defendant El-Batrawi, and

  any amounts paid to outside lawyers, accountants, and investigators in connection thereto.

         139.    Further, these expenditures include, but are not limited to, legal fees associated with

  the Davis Lawsuit and the SRAX Lawsuit filed against, among others, the Company and certain

  of the Individual Defendants, and any internal investigations, and amounts paid to outside lawyers,

  accountants, and investigators in connection thereto.

         140.    Additionally, these expenditures include, but are not limited to, lavish

  compensation and benefits paid to certain of the Individual Defendants who breached their

  fiduciary duties to the Company.




                                                   48
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 49 of 64 Page ID #:49




          141.    As a direct and proximate result of the Individual Defendants’ conduct, YayYo has

  also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

  that will plague the Company’s stock in the future due to the Company’s and their

  misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

  enrichment.

                                   DERIVATIVE ALLEGATIONS

          142.    Plaintiff brings this action derivatively and for the benefit of YayYo to redress

  injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

  fiduciary duties as directors and/or officers of YayYo, gross mismanagement, abuse of control,

  waste of corporate assets, and unjust enrichment, as well as the aiding and abetting thereof.

          143.    YayYo is named solely as a nominal party in this action. This is not a collusive

  action to confer jurisdiction on this Court that it would not otherwise have.

          144.    Plaintiff is, and has been since before the IPO, a shareholder of YayYo. Plaintiff

  will adequately and fairly represent the interests of YayYo in enforcing and prosecuting its rights,

  and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

  and prosecute this action.

                               DEMAND FUTILITY ALLEGATIONS

          145.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

  above as if fully set forth herein.

          146.    A pre-suit demand on the Board of YayYo is futile and, therefore, excused. At the

  time of filing of this action, the Board consists of the following five individuals: Defendants El-

  Batrawi, Mox, O’Neill, Sanchez, and Sidhu (the “Directors”). Plaintiff needs only to allege




                                                  49
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 50 of 64 Page ID #:50




  demand futility as to three of the five directors who are on the Board at the time this action is

  commenced.

         147.    Demand is excused as to all of the Directors because each one of them faces,

  individually and collectively, a substantial likelihood of liability as a result of the scheme they

  engaged in knowingly or recklessly to make and/or cause the Company to make false and

  misleading statements and omissions of material fact, which renders them unable to impartially

  investigate the charges and decide whether to pursue action against themselves and the other

  perpetrators of the scheme.

         148.    Two the Directors served as Company directors prior to the Relevant Period and

  the IPO, and all of the Directors served as Company directors throughout the Relevant Period. In

  complete abdication of their fiduciary duties, the Directors either knowingly or recklessly

  participated in causing the Company to make the materially false and misleading statements

  alleged herein. The fraudulent scheme was intended to make the Company appear more profitable

  and attractive to investors. As a result of the foregoing, the Directors breached their fiduciary

  duties, face a substantial likelihood of liability, are not disinterested, and demand upon them is

  futile, and thus excused.

         149.    Additional reasons that demand on Defendant El-Batrawi is futile follow.

  Defendant El-Batrawi is the founder of YayYo, and has served as YayYo’s CEO and as a Company

  director since February 28, 2020. He previously served as CEO from the Company’s inception

  until about November 2016, and again from about May 2017 until he resigned on October 4, 2018.

  Defendant El-Batrawi also served as Acting CEO from November 17, 2018 until he purportedly

  resigned on February 1, 2019. He also previously served as a Company director from June 2016

  until his purported resignation in September 2019. The Company provides Defendant El-Batrawi




                                                  50
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 51 of 64 Page ID #:51




  with his principal occupation, and he receives handsome compensation, including $167,000 for

  the fiscal year ended December 31, 2019 and $205,000 for the fiscal year ended December 31,

  2018. Defendant El-Batrawi is also the founder of X, LLC, a company he wholly owns and

  controls, which has provided the Company with a loan of approximately $150,000, secured by all

  of the Company’s assets according to an oral agreement. As the Company provides Defendant El-

  Batrawi with his primary occupation and means of livelihood, it is unlikely he would entertain a

  demand against the remaining current directors on the Board, who are responsible for, inter alia,

  determining his compensation and evaluating his continued employment with YayYo. As the

  Company’s highest officer, he conducted little, if any, oversight of the scheme to make and to

  cause the Company to make false and misleading statements and to fail to correct them,

  consciously disregarded his duties to monitor such controls over reporting and engagement in the

  scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

  Defendant El-Batrawi signed, and thus personally made the false and misleading statements in the

  Registration Statement and 2019 10-K. Moreover, Defendant El-Batrawi is a defendant in the

  Securities Class Actions and the El-Batrawi Lawsuit. For these reasons, Defendant El-Batrawi

  breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

  disinterested, and thus demand upon him is futile and, therefore, excused.

         150.    Additional reasons that demand on Defendant Mox is futile follow. Defendant Mox

  has served as a Company director January 2020. He also serves as the Chairman of the Audit

  Committee. As a trusted Company director, he conducted little, if any, oversight of the scheme to

  make and to cause the Company to make false and misleading statements and to fail to correct

  them, consciously disregarded his duties to monitor such controls over reporting and engagement

  in the scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,




                                                 51
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 52 of 64 Page ID #:52




  Defendant Mox signed, and thus personally made the false and misleading statements in the 2019

  10-K. For these reasons, Defendant Mox breached his fiduciary duties, faces a substantial

  likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

  therefore, excused.

         151.    Additional reasons that demand on Defendant O’Neill is futile follow. Defendant

  O’Neill has served as a Company director since January 2020. He also serves as a member of the

  Audit Committee. As a trusted Company director, he conducted little, if any, oversight of the

  scheme to make and to cause the Company to make false and misleading statements and to fail to

  correct them, consciously disregarded his duties to monitor such controls over reporting and

  engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

  Furthermore, Defendant O’Neill signed, and thus personally made the false and misleading

  statements in the 2019 10-K. For these reasons, Defendant O’Neill breached his fiduciary duties,

  faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

  him is futile and, therefore, excused.

         152.    Additional reasons that demand on Defendant Sanchez is futile follow. Defendant

  Sanchez has served as a Company director since January 2020. He also serves as Chairman of the

  Compensation Committee. As a trusted Company director, he conducted little, if any, oversight

  of the scheme to make and to cause the Company to make false and misleading statements and to

  fail to correct them, consciously disregarded his duties to monitor such controls over reporting and

  engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

  Furthermore, Defendant Sanchez signed, and thus personally made the false and misleading

  statements in the 2019 10-K. For these reasons, Defendant Sanchez breached his fiduciary duties,




                                                   52
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 53 of 64 Page ID #:53




  faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

  him is futile and, therefore, excused.

         153.    Additional reasons that demand on Defendant Sidhu is futile follow. Defendant

  Sidhu has served as a Company director since October 2017. He also serves as a member of the

  Compensation Committee. He previously served as a member of the Audit Committee. As a

  trusted Company director, he conducted little, if any, oversight of the scheme to make and to cause

  the Company to make false and misleading statements and to fail to correct them, consciously

  disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

  consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Sidhu

  signed, and thus personally made the false and misleading statements in the Registration Statement

  and 2019 10-K. Moreover, Defendant Sidhu is a defendant in the Securities Class Actions. For

  these reasons, Defendant Sidhu breached his fiduciary duties, faces a substantial likelihood of

  liability, is not independent or disinterested, and thus demand upon his is futile and, therefore,

  excused.

         154.    Additional reasons that demand on the Board is futile follow.

         155.    Defendants Mox, O’Neill, and Sidhu (the “Audit Committee Defendants”) served

  as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s Audit

  Committee Charter, the Audit Committee Defendants are responsible for overseeing, among other

  things, “(a) the integrity of the Company’s financial statements, the Company’s accounting and

  financial reporting processes and financial statement audits, (b) the Company’s compliance with

  legal and regulatory requirements, [and] (c) the Company’s systems of internal control over

  financial reporting and disclosure controls and procedures[.]” The Audit Committee Defendants

  were also responsible for reviewing and discussing with management the Company’s disclosures




                                                   53
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 54 of 64 Page ID #:54




  in its periodic reports with the SEC and earnings press releases. The Audit Committee Defendants

  failed to ensure the integrity of the Company’s accounting and financial reporting processes and

  internal controls, as they are charged to do under the Audit Committee Charter, allowing the

  Company to issue false and misleading statements with the SEC. Thus, the Audit Committee

  Defendants breached their fiduciary duties, are not disinterested, and demand is excused as to

  them.

          156.   The Directors have longstanding business and personal relationships with each

  other and the Individual Defendants that preclude them from acting independently and in the best

  interests of the Company and the shareholders. For instance, Defendants Mox, O’Neill, and

  Sanchez all worked at DHL International GmbH, or its affiliate, prior to 2014 and prior to joining

  the Board on January 24, 2020. Additionally, Defendants Mox and Sanchez both worked at United

  Parcel Service prior to joining the Board on January 24, 2020. These conflicts of interest precluded

  the Directors from adequately monitoring the Company’s operations and internal controls and

  calling into question the Individual Defendants’ conduct. Thus, demand upon the Directors would

  be futile.

          157.   In violation of the Code of Conduct, the Directors conducted little, if any, oversight

  of the Company’s engagement in the Individual Defendants’ scheme to make and cause the

  Company to make, and to fail to correct, materially false and misleading statements to the public

  and to facilitate and disguise the Individual Defendants’ violations of law, including breaches of

  fiduciary duty, gross mismanagement, abuse of control, waste of corporate assets, and unjust

  enrichment. In violation of the Code of Conduct, the Directors failed to comply with laws and

  regulations, maintain the accuracy of Company records and reports, avoid conflicts of interest,

  conduct business in an honest and ethical manner, protect and properly use corporate assets, and




                                                  54
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 55 of 64 Page ID #:55




  properly report violations of the Code of Conduct. Thus, the Directors face a substantial likelihood

  of liability and demand is futile as to them.

         158.    YayYo has been and will continue to be exposed to significant losses due to the

  wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

  or others who were responsible for that wrongful conduct to attempt to recover for YayYo any part

  of the damages YayYo suffered and will continue to suffer thereby. Thus, any demand upon the

  Directors would be futile.

         159.    The Individual Defendants’ conduct described herein and summarized above could

  not have been the product of legitimate business judgment as it was based on bad faith and

  intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

  from their violations of duty pursuant to the Company’s bylaws. As a majority of the Directors

  face a substantial likelihood of liability, they are self-interested in the transactions challenged

  herein and cannot be presumed to be capable of exercising independent and disinterested judgment

  about whether to pursue this action on behalf of the shareholders of the Company. Accordingly,

  demand is excused as being futile.

         160.    The acts complained of herein constitute violations of fiduciary duties owed by

  YayYo’s officers and directors, and these acts are incapable of ratification.

         161.    The Directors may also be protected against personal liability for their acts of

  mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

  insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

  monies belonging to the stockholders of YayYo. If there is a directors’ and officers’ liability

  insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

  action brought directly by the Company against the Directors, known as, inter alia, the “insured-




                                                  55
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 56 of 64 Page ID #:56




  versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

  officers of YayYo, there would be no directors’ and officers’ insurance protection. Accordingly,

  the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

  derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

  will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

  futile and, therefore, excused.

         162.    If there is no directors’ and officers’ liability insurance, then the Directors will not

  cause YayYo to sue the Individual Defendants named herein, because, if they did, they would face

  a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

         163.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

  them, at least three of them, cannot consider a demand with disinterestedness and independence.

  Consequently, a demand upon the Board is excused as futile.

                                             FIRST CLAIM

                  Against the Individual Defendants Breach of Fiduciary Duties

         164.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

  above, as though fully set forth herein.

         165.    Each Individual Defendant owed to the Company the duty to exercise candor, good

  faith, and loyalty in the management and administration of YayYo’s business and affairs.

         166.    Each of the Individual Defendants violated and breached his or her fiduciary duties

  of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

         167.    The Individual Defendants’ conduct set forth herein was due to their intentional or

  reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

  Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

  rights and interests of YayYo.


                                                   56
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 57 of 64 Page ID #:57




          168.    In breach of their fiduciary duties owed to YayYo, the Individual Defendants

  willfully or recklessly made and/or caused the Company to make false and misleading statements

  of material fact that failed to disclose that: (1) in violation of the listing conditions imposed by the

  Nasdaq, Defendant El-Batrawi failed to discontinue his supervision, authority, and control over

  the Company, and was closely involved on a daily basis with YayYo’s business, operations and

  finances, including contributing to the marketing of YayYo's IPO; (2) in further violation of the

  listing conditions imposed by the Nasdaq, Defendant El-Batrawi did not properly divest himself

  of the 12,525,000 “Private Shares” of Company stock he owned, and continued to hold a

  controlling interest in the Company; (3) to meet the Nasdaq’s minimum listing requirements, the

  Individual Defendants pledged that in exchange for certain of the Company’s creditors agreeing

  to purchase shares in the IPO, the Company would repurchase those shares with the proceeds the

  Company received from the IPO; (4) the Company owed Davis approximately $454,086 at the

  time of the IPO; (5) the Company owed SRAX approximately $426,286 in unpaid media services,

  most of which was over one year past due; and (6) as a result, Defendants’ statements about the

  Company’s business, operations, and prospects were materially false and misleading and/or lacked

  a reasonable basis at all relevant times.

          169.    The Individual Defendants further failed to correct and caused the Company to fail

  to correct the false and misleading statements and omissions of material fact.

          170.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

  internal controls.

          171.    The Individual Defendants had actual or constructive knowledge that the Company

  issued materially false and misleading statements, and they failed to correct the Company’s public

  statements and representations. The Individual Defendants had actual knowledge of the




                                                    57
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 58 of 64 Page ID #:58




  misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

  for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

  available to them. Such material misrepresentations and omissions were committed knowingly or

  recklessly and for the purpose and effect of artificially inflating the price of YayYo’s securities.

          172.   The Individual Defendants had actual or constructive knowledge that they had

  caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

  maintain internal controls. The Individual Defendants had actual knowledge that the Company

  was engaging in the fraudulent schemes set forth herein, and that internal controls were not

  adequately maintained, or acted with reckless disregard for the truth, in that they caused the

  Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

  controls, even though such facts were available to them. Such improper conduct was committed

  knowingly or recklessly and for the purpose and effect of artificially inflating the price of YayYo’s

  securities.

          173.   These actions were not a good-faith exercise of prudent business judgment to

  protect and promote the Company’s corporate interests.

          174.   As a direct and proximate result of the Individual Defendants’ breaches of their

  fiduciary obligations, YayYo has sustained and continues to sustain significant damages. As a

  result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

          175.   Plaintiff on behalf of YayYo has no adequate remedy at law.

                                             SECOND CLAIM

                      Against the Individual Defendants for Unjust Enrichment

          176.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

  above, as though fully set forth herein.




                                                    58
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 59 of 64 Page ID #:59




         177.    By their wrongful acts, violations of law, and false and misleading statements and

  omissions of material fact that they made and/or caused to be made, the Individual Defendants

  were unjustly enriched at the expense of, and to the detriment of, YayYo.

         178.    The Individual Defendants benefitted financially from the improper conduct,

  including through receipt of bonuses, stock options, or similar compensation from YayYo that was

  tied to the performance or artificially inflated valuation of YayYo, or received compensation that

  was unjust in light of the Individual Defendants’ bad faith conduct.

         179.    Plaintiff, as a shareholder and a representative of YayYo, seeks restitution from the

  Individual Defendants and seeks an order from this Court disgorging all profits, including from

  benefits, and other compensation, including any performance-based or valuation-based

  compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of

  their fiduciary and contractual duties.

         180.    Plaintiff on behalf of YayYo has no adequate remedy at law.

                                             THIRD CLAIM

                     Against the Individual Defendants for Abuse of Control

         181.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

  above, as though fully set forth herein.

         182.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

  ability to control and influence YayYo, for which they are legally responsible.

         183.    As a direct and proximate result of the Individual Defendants’ abuse of control,

  YayYo has sustained significant damages. As a direct and proximate result of the Individual

  Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, YayYo has

  sustained and continues to sustain significant damages. As a result of the misconduct alleged

  herein, the Individual Defendants are liable to the Company.


                                                  59
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 60 of 64 Page ID #:60




         184.    Plaintiff on behalf of YayYo has no adequate remedy at law.

                                             FOURTH CLAIM

                  Against the Individual Defendants for Gross Mismanagement

         185.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

  above, as though fully set forth herein.

         186.    By their actions alleged herein, the Individual Defendants, either directly or through

  aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

  to prudently managing the assets and business of YayYo in a manner consistent with the operations

  of a publicly-held corporation.

         187.    As a direct and proximate result of the Individual Defendants’ gross

  mismanagement and breaches of duty alleged herein, YayYo has sustained and will continue to

  sustain significant damages.

         188.    As a result of the misconduct and breaches of duty alleged herein, the Individual

  Defendants are liable to the Company.

         189.    Plaintiff on behalf of YayYo has no adequate remedy at law.

                                             FIFTH CLAIM

                Against the Individual Defendants for Waste of Corporate Assets

         190.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

  above, as though fully set forth herein.

         191.    As a result of the foregoing, and by failing to properly consider the interests of the

  Company and its public shareholders, the Individual Defendants have caused YayYo to waste

  valuable corporate assets, to incur many millions of dollars of legal liability and costs to defend

  unlawful actions and to lose financing from investors and business from future customers who no

  longer trust the Company and its products.


                                                  60
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 61 of 64 Page ID #:61




         192.    As a result of the waste of corporate assets, the Individual Defendants are each

  liable to the Company.

         193.    Plaintiff on behalf of YayYo has no adequate remedy at law.

                                             SIXTH CLAIM

                     Against the Individual Defendants for Contribution
         Under Section 11(f) of the Securities Act and Section 21D of the Exchange Act

         194.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

  above, as though fully set forth herein.

         195.    As a result of the conduct and events alleged above, the Company has been named

  as a defendant in the Securities Class Actions brought on behalf of YayYo shareholders in which

  it is a joint tortfeasor in claims brought under Sections 11, 12(a)(2), and 15 of the Securities Act.

         196.    Federal law provides YayYo with a cause of action against other alleged joint

  tortfeasors under Section 11(f) of the Securities Act.

         197.    The plaintiffs in the Securities Class Actions allege that the Registration Statement

  for the IPO was inaccurate and misleading, contained untrue statements of material facts, omitted

  to state other facts necessary to make the statements made not misleading, and omitted to state

  material facts required to be stated therein.

         198.    YayYo is the registrant for the IPO.          The Defendants named herein were

  responsible for the contents and dissemination of the Registration Statement.

         199.    As issuer of the shares, YayYo is strictly liable to plaintiffs and the class for the

  misstatements and omissions alleged in the Securities Class Actions.

         200.    The plaintiffs in the Securities Class Actions allege that none of the Individual

  Defendants named therein made a reasonable investigation or possessed reasonable grounds for




                                                   61
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 62 of 64 Page ID #:62




  the belief that the statements contained in the Registration Statement were true and without

  omissions of any material facts and were not misleading.

         201.    The Individual Defendants, because of their positions of control and authority as

  officers and directors of YayYo, were able to and did, directly and/or indirectly, exercise control

  over the business and corporate affairs of YayYo, including the wrongful acts complained of herein

  and in the Securities Class Actions.

         202.    Accordingly, the Individual Defendants are liable under Section 11(f) of the

  Securities Act, 15 U.S.C. § 77k(f)(1), which creates a private right of action for contribution, and

  Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private

  right of action for contribution arising out of violations of the Securities Act.

         203.    As such, YayYo is entitled to receive all appropriate contribution or

  indemnification from the Individual Defendants.

                                         PRAYER FOR RELIEF

         FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

  Individual Defendants as follows:

                 (a)     Declaring that Plaintiff may maintain this action on behalf of YayYo, and

  that Plaintiff is an adequate representative of the Company;

                 (b)     Declaring that the Individual Defendants have breached or aided and

  abetted the breach of their fiduciary duties to YayYo;

                 (c)     Determining and awarding to YayYo the damages sustained by it as a result

  of the violations set forth above from each of the Individual Defendants, jointly and severally,

  together with pre-judgment and post-judgment interest thereon;

                 (d)     Directing YayYo and the Individual Defendants to take all necessary

  actions to reform and improve its corporate governance and internal procedures to comply with


                                                    62
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 63 of 64 Page ID #:63




  applicable laws and to protect YayYo and its shareholders from a repeat of the damaging events

  described herein, including, but not limited to, putting forward for shareholder vote the following

  resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

  following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;

                       2. a provision to permit the shareholders of YayYo to nominate at least three

              candidates for election to the Board; and

                       3. a proposal to ensure the establishment of effective oversight of compliance

              with applicable laws, rules, and regulations.

                 (e)      Awarding YayYo restitution from the Individual Defendants, and each of

  them;

                 (f)     Awarding Plaintiff the costs and disbursements of this action, including

  reasonable attorneys’ and experts’ fees, costs, and expenses; and

                 (g)      Granting such other and further relief as the Court may deem just and

  proper.

  Dated: October 12, 2020                       Respectfully submitted,

                                                FARNAN LLP

                                                /s/ Michael J. Farnan
                                                Brian E. Farnan (Bar No. 4089)
                                                Michael J. Farnan (Bar No. 5165)
                                                919 N. Market St., 12th Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-0300
                                                Facsimile: (302) 777-0301
                                                Email: bfarnan@farnanlaw.com



                                                   63
Case 2:21-cv-00998-SVW-AFM Document 1 Filed 10/12/20 Page 64 of 64 Page ID #:64




                                           mfarnan@farnanlaw.com


  Of Counsel:

  THE BROWN LAW FIRM, P.C.
  Timothy Brown
  240 Townsend Square
  Oyster Bay, NY 11771
  Telephone: (516) 922-5427
  Facsimile: (516) 344-6204
  Email: tbrown@thebrownlawfirm.net




                                      64
